 



EXHIBIT 10.16

Execution Copy

CREDIT AGREEMENT

DATED AS OF JUNE 16, 2004

AMONG

THE RYLAND GROUP, INC.,

THE LENDERS,

BANK ONE, NA
AS AGENT,

BANK OF AMERICA, N.A.
AND
WACHOVIA BANK, NATIONAL ASSOCIATION,
AS SYNDICATION AGENTS,

AND

GUARANTY BANK,
THE ROYAL BANK OF SCOTLAND PLC,
SUNTRUST BANK
AND
WASHINGTON MUTUAL BANK, FA,
AS DOCUMENTATION AGENTS

AND

AMSOUTH BANK
AND
PNC BANK, NATIONAL ASSOCIATION,
AS MANAGING AGENTS

BANC ONE CAPITAL MARKETS, INC.,
LEAD ARRANGER AND SOLE BOOK RUNNER

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I DEFINITIONS     1   ARTICLE II THE CREDITS     19  
2.1
  Commitment     19  
2.2
  Required Payments; Termination     20  
2.3
  Ratable Loans     20  
2.4
  Types of Advances     20  
2.5
  Commitment Fee; Reductions and Increases in Aggregate Commitment     20  
2.6
  Minimum Amount of Each Advance     22  
2.7
  Optional Principal Payments     22  
2.8
  Method of Selecting Types and Interest Periods for New Advances     23  
2.9
  Conversion and Continuation of Outstanding Advances     23  
2.10
  Changes in Interest Rate, etc     24  
2.11
  Rates Applicable After Default     24  
2.12
  Method of Payment     24  
2.13
  Noteless Agreement; Evidence of Indebtedness     25  
2.14
  Telephonic Notices     26  
2.15
  Interest Payment Dates; Interest and Fee Basis     26  
2.16
  Notification of Advances, Interest Rates, Prepayments        
 
  and Commitment Reductions     26  
2.17
  Lending Installations     26  
2.18
  Non-Receipt of Funds by the Agent     27  
2.19
  Facility LCs     27  
2.20
  Extension of Facility Termination Date     32  
2.21
  Replacement of Lender     34  
2.22
  Swing Line     34   ARTICLE III YIELD PROTECTION; TAXES     35  
3.1
  Yield Protection     35  
3.2
  Changes in Capital Adequacy Regulations     36  
3.3
  Availability of Types of Advances     37  
3.4
  Funding Indemnification     37  
3.5
  Taxes     37  
3.6
  Lender Statements; Survival of Indemnity     39   ARTICLE IV CONDITIONS
PRECEDENT     39  
4.1
  Initial Credit Extension     39  
4.2
  Each Credit Extension     40   ARTICLE V REPRESENTATIONS AND WARRANTIES     41
 
5.1
  Incorporation, Qualification, Powers and Capital Stock     41  

i 



--------------------------------------------------------------------------------



 



             
5.2
  Execution, Delivery and Performance of Loan Documents.     41  
5.3
  Compliance with Laws and Other Requirements     42  
5.4
  Subsidiaries     42  
5.5
  Financial Statements of the Borrower and its Consolidated Subsidiaries     43
 
5.6
  No Material Adverse Change     43  
5.7
  Tax Liability     44  
5.8
  Litigation     44  
5.9
  ERISA     44  
5.10
  Regulations U and X     45  
5.11
  No Default or Unmatured Default     45  
5.12
  Ownership of Property; Liens     45  
5.13
  Environmental Matters     45  
5.14
  Investment Company Act     46  
5.15
  Public Utility Holding Company Act     46  
5.16
  Reportable Transaction     46  
5.17
  Subordinated Indebtedness     46   ARTICLE VI COVENANTS     46  
6.1
  Financial Statements     47  
6.2
  Certificates; Other Information     47  
6.3
  Payment of Obligations     49  
6.4
  Conduct of Business and Maintenance of Existence     49  
6.5
  Maintenance of Property; Insurance     49  
6.6
  Inspection of Property: Books and Records: Discussions     50  
6.7
  Notices     50  
6.8
  Environmental Laws     51  
6.9
  Guaranties from Future Subsidiaries; Release of Guarantors     51  
6.10
  Use of Proceeds     52  
6.11
  Taxes     52  
6.12
  Limitation on Liens     52  
6.13
  Limitation on Guarantee Obligations     53  
6.14
  Limitations on Fundamental Changes     54  
6.15
  Limitations on Sales of Assets     54  
6.16
  Limitation on Dividends     55  
6.17
  Limitation on Investments     55  
6.18
  Limitation on Optional Payments and Modification of Debt Instruments     56  
6.19
  Transactions with Affiliates     57  
6.20
  Fiscal Year     57  
6.21
  Compliance with ERISA     57  
6.22
  Preferred Stock     57  
6.23
  No Other Negative Pledges     58  
6.24
  Consolidated Tangible Net Worth     58  
6.25
  Leverage Ratio     58  
6.26
  Minimum Fixed Charge Coverage     58  
6.27
  Senior Permitted Debt Not to Exceed Borrowing Base     58  
6.28
  Limitation on Housing Inventory     58  

ii 



--------------------------------------------------------------------------------



 



             
6.29
  Limitations on Land Inventory     58   ARTICLE VII DEFAULTS     59   ARTICLE
VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES     61  
8.1
  Acceleration; Facility LC Collateral Account     61  
8.2
  Amendments     62  
8.3
  Preservation of Rights     63   ARTICLE IX GENERAL PROVISIONS     63  
9.1
  Survival of Representations     63  
9.2
  Governmental Regulation     63  
9.3
  Headings     63  
9.4
  Entire Agreement     63  
9.5
  Several Obligations; Benefits of this Agreement     64  
9.6
  Expenses; Indemnification     64  
9.7
  Numbers of Documents     65  
9.8
  Accounting     65  
9.9
  Severability of Provisions     65  
9.10
  Nonliability of Lenders     65  
9.11
  Confidentiality     66  
9.12
  Nonreliance     66  
9.13
  Disclosure     66  
9.14
  USA PATRIOT ACT NOTIFICATION     66   ARTICLE X THE AGENT     67  
10.1
  Appointment; Nature of Relationship     67  
10.2
  Powers     67  
10.3
  General Immunity     67  
10.4
  No Responsibility for Loans, Recitals, etc     67  
10.5
  Action on Instructions of Lenders     68  
10.6
  Employment of Agents and Counsel     68  
10.7
  Reliance on Documents; Counsel     68  
10.8
  Agent’s Reimbursement and Indemnification     68  
10.9
  Notice of Default     69  
10.10
  Rights as a Lender     69  
10.11
  Lender Credit Decision     69  
10.12
  Successor Agent     70  
10.13
  Agent and Arranger Fees     70  
10.14
  Delegation to Affiliates     70  
10.15
  Co-Agent, Documentation Agent, Managing Agent, Syndication Agent, etc     70  
ARTICLE XI SETOFF; RATABLE PAYMENTS     71  

iii 



--------------------------------------------------------------------------------



 



             
11.1
  Setoff     71  
11.2
  Ratable Payments     71   ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS;
PARTICIPATIONS     71  
12.1
  Successors and Assigns     71  
12.2
  Participations     72  
12.3
  Assignments     73  
12.4
  Dissemination of Information     74  
12.5
  Tax Treatment     74   ARTICLE XIII NOTICES     74  
13.1
  Notices; Effectiveness; Electronic Communication     74   ARTICLE XIV
COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION     76  
14.1
  Counterparts; Effectiveness     76  
14.2
  Electronic Execution of Assignments     76   ARTICLE XV CHOICE OF LAW; CONSENT
TO JURISDICTION; WAIVER OF JURY TRIAL     76  
15.1
  CHOICE OF LAW     76  
15.2
  CONSENT TO JURISDICTION     76  
15.3
  WAIVER OF JURY TRIAL     77  

PRICING SCHEDULE

EXHIBIT A — BORROWING BASE CERTIFICATE
EXHIBIT B — GUARANTY
EXHIBIT C — COMMITMENT AND ACCEPTANCE
EXHIBIT D — NOTE
EXHIBIT E — ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT F — SWING LINE NOTE
EXHIBIT G-1 — OPINIONS OF TIMOTHY J. GECKLE, GENERAL COUNSEL
EXHIBIT G-2 — OPINION OF PIPER RUDNICK LLP
EXHIBIT H — LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION
EXHIBIT I — COMPLIANCE CERTIFICATE

SCHEDULE 1 — LENDERS AND COMMITMENTS
SCHEDULE 2 — EXISTING LCs
SCHEDULE 3 — GUARANTORS
SCHEDULE 5.4 — SUBSIDIARIES

iv 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT

     This Agreement, dated as of June 16, 2004, is among The Ryland Group, Inc.,
a Maryland corporation, the Lenders and Bank One, NA, a national banking
association having its principal office in Chicago, Illinois, as Agent. The
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

     As used in this Agreement:

     “Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.

     “Additional Lender” is defined in Section 2.5.3(i).

     “Advance” means a borrowing hereunder consisting of Loans (i) made by the
Lenders on the same Borrowing Date, or (ii) converted or continued by the
Lenders on the same date of conversion or continuation, consisting, in either
case, of the aggregate amount of the several Loans of the same Type and, in the
case of Eurodollar Loans, for the same Interest Period.

     “Affected Lender” is defined in Section 2.21(a).

     “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 25% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

     “Agent” means Bank One in its capacity as contractual representative of the
Lenders pursuant to Article X, and not in its individual capacity as a Lender,
and any successor Agent appointed pursuant to Article X.

     “Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced or increased from time to time pursuant to the terms hereof.
As of the date of this Agreement, the Aggregate Commitment is $500,000,000.

 



--------------------------------------------------------------------------------



 



     “Aggregate Outstanding Credit Exposure” means, at any time, the sum of (i)
the aggregate of the Outstanding Credit Exposure of all the Lenders and (ii) the
outstanding principal balance of the Swing Line Loans.

     “Agreement” means this credit agreement, as it may be amended or modified
and in effect from time to time.

     “Alternate Base Rate” means, for any day, a rate of interest per annum
equal to the higher of (i) the Prime Rate for such day and (ii) the sum of the
Federal Funds Effective Rate for such day plus 1/2% per annum.

     “Applicable Fee Rate” means, at any time, the percentage rate per annum at
which the Commitment Fee is accruing on the unused portion of the Aggregate
Commitment at such time as set forth in the Pricing Schedule.

     “Applicable Margin” means, with respect to Eurodollar Advances at any time,
the percentage rate per annum which is applicable at such time with respect to
Eurodollar Advances as set forth in the Pricing Schedule.

     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

     “Arranger” means Banc One Capital Markets, Inc., a Delaware corporation,
and its successors, in its capacity as Lead Arranger and Sole Book Runner.

     “Article” means an article of this Agreement unless another document is
specifically referenced.

     “Authorized Person” means any Responsible Official of the Borrower or any
Person designated, by written notice from any such Responsible Official to the
Agent from time to time, as an “Authorized Person.”

     “Available Aggregate Commitment” means, at any time, the Aggregate
Commitment then in effect minus the Aggregate Outstanding Credit Exposure at
such time.

     “Bank One” means Bank One, NA, a national banking association having its
principal office in Chicago, Illinois, in its individual capacity, and its
successors.

     “Borrower” means The Ryland Group, Inc., a Maryland corporation, and its
successors and assigns.

     “Borrowing Base” means, except as set forth below, an amount equal to the
sum of the following Unencumbered Real Estate Inventory owned by the Borrower or
any Guarantor and Home Proceeds Receivable owned by the Borrower or any
Guarantor:

     (a) 90% of the amount of Home Proceeds Receivable; plus

2



--------------------------------------------------------------------------------



 



     (b) 90% of the book value of Sold Construction in Progress and Sold
Completed Units; plus

     (c) 80% of the book value of Unsold Construction in Progress and Unsold
Completed Units; plus

     (d) 70% of the book value of Finished Lots; plus

     (e) 50% of the book value of the Land Under Development; plus

     (f) 25% of the book value of the Raw Land – Entitled;

     provided, however, that the amount set forth in clause (f) shall not exceed
10% of the Borrowing Base; and provided further that the sum of the amounts set
forth in clauses (d), (e) and (f) shall not exceed 40% of the Borrowing Base.

     “Borrowing Base Certificate” means a written calculation of the Borrowing
Base, substantially in the form of Exhibit A attached hereto and made a part
hereof, signed by a Responsible Official of the Borrower and properly completed
to provide all information required to be included thereon.

     “Borrowing Date” means a date on which an Advance or Swing Line Loan is
made hereunder.

     “Business” is defined in Section 5.13(b).

     “Borrowing Notice” is defined in Section 2.8.

     “Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York City for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Chicago for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system.

     “Capitalized Lease” of a Person means any lease of Property by such Person
as lessee which would be capitalized on a balance sheet of such Person prepared
in accordance with GAAP.

     “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP.

     “Cash Equivalents” means: (a) securities issued or directly and fully
guaranteed or insured by the United States Government or any agency or
instrumentality thereof having maturities of not more than 90 days from the date
of acquisition; (b) time deposits and

3



--------------------------------------------------------------------------------



 



certificates of deposit of any of the Lenders, or of any domestic or foreign
commercial banks which has capital and surplus in excess of $500,000,000 or
which has a commercial paper rating meeting the requirements specified in clause
(d) below, having maturities of not more than 90 days from the date of
acquisition; (c) repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clauses (a) and (b) above
entered into with any bank meeting the qualifications specified in clause
(b) above; and (d) commercial paper of any Person rated at least A-2 or the
equivalent thereof by S&P or P-2 or the equivalent thereof by Moody’s and in
either case maturing within 90 days after the date of acquisition.

     “Change in Control” means the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 30% or more of the outstanding shares of voting stock of the
Borrower.

     “Closing Date” means the date on which the conditions set forth in Section
4.1 are satisfied.

     “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

     “Collateral Shortfall Amount” is defined in Section 8.1.

     “Commitment” means, for each Lender, the obligation of such Lender to make
Loans to, and participate in Facility LCs issued upon the application of, the
Borrower in an aggregate amount not exceeding the amount set forth opposite its
name in Schedule 1 hereto, as it may be modified as a result of any assignment
that has become effective pursuant to Section 12.3.3 or as otherwise modified
from time to time pursuant to the terms hereof.

     “Commitment and Acceptance” is defined in Section 2.5.3(i).

     “Commitment Fee” is defined in Section 2.5.1.

     “Commonly Controlled Entity” means an entity, whether or not incorporated,
which is under common control with the Borrower within the meaning of Section
4001 of ERISA or is part of a group which includes the Borrower and which is
treated as a single employer under Section 414 of the Code.

     “Completed Unit” means a Unit as to which either (or both) of the following
has occurred: (a) a notice of completion has been filed or recorded in the
appropriate real estate records, or (b) all necessary construction has been
completed in order to obtain a certificate of occupancy (whether or not such
certificate of occupancy has actually been obtained).

     “Consolidated Indebtedness” means at any time the Indebtedness of the
Borrower and the Guarantors (specifically excluding the Indebtedness of any
Subsidiaries, joint ventures and partnerships that are not Guarantors).

     “Consolidated Intangible Assets” means, with respect to any Person at any
date, all amounts, determined in accordance with GAAP, included in the
Consolidated Net Worth of such

4



--------------------------------------------------------------------------------



 



Person and attributable to intangibles including (a) goodwill, including any
amounts (however designated on the balance sheet) representing the cost of
acquisitions of Subsidiaries in excess of underlying tangible assets or (b)
patents, trademarks and copyrights.

     “Consolidated Net Income” means, for any period, the consolidated net
income (or loss) of the Borrower and the Guarantors (specifically excluding any
Subsidiaries, joint ventures and partnerships that are not Guarantors) for such
period (taken as a cumulative whole).

     “Consolidated Net Worth” means, with respect to a Person, all amounts which
would, in accordance with GAAP, be included under shareholders’ equity on a
consolidated balance sheet for such Person and its consolidated Subsidiaries.

     “Consolidated Tangible Net Worth” means (a) Consolidated Net Worth of the
Borrower and the Guarantors (specifically excluding any Subsidiaries, joint
ventures and partnerships that are not Guarantors) less (b) all Consolidated
Intangible Assets included in such Consolidated Net Worth.

     “Construction in Progress” means Finished Lots (a) for which a final
subdivision map has been recorded and (b) upon which construction has commenced,
as evidenced by the commencement of excavation for foundations, but has not been
completed.

     “Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

     “Contractual Obligation” means, with respect to any Person, any provision
of any security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.

     “Controlled Group” means all members of a controlled group of corporations
or other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

     “Conversion/Continuation Notice” is defined in Section 2.9.

     “Countrywide” means Countrywide Home Loans, Inc.

     “Countrywide Loan Purchase Agreement” means the Loan Purchase Agreement by
and between Ryland Mortgage Company and Countrywide dated as of June 26, 1995,
as supplemented, modified, amended, restated or extended from time to time.

5



--------------------------------------------------------------------------------



 



     “Credit Advance” means any advance, loan or extension of credit to any
Person or the purchase of any bonds, notes, debentures or other debt securities
of any Person.

     “Credit Extension” means the making of an Advance or Swing Line Loan or the
issuance of a Facility LC hereunder, but not the conversion or continuation of
an Advance.

     “Credit Extension Date” means the Borrowing Date for an Advance or the
issuance date for a Facility LC.

     “Default” means an event described in Article VII.

     “EBITDA” means, for any period, (i) the sum of the following amounts: (a)
Consolidated Net Income for such period; (b) cash distributions received by
Borrower from the Financial Services Segment not otherwise included in the
determination of such Consolidated Net Income; (c) income and franchise taxes
deducted from revenues in determining such Consolidated Net Income; (d)
depreciation and amortization deducted from revenues in determining such
Consolidated Net Income; (e) interest expense deducted from revenues in
determining such Consolidated Net Income (including, without duplication,
previously capitalized interest expense which would be included in “Cost of
Goods Sold” and deducted from revenues in determining such Consolidated Net
Income on a combined income statement of the Borrower and the Guarantors); (f)
other non-cash charges and expenses (including net realizable value write-down
charges) deducted from revenues in determining such Consolidated Net Income; and
(g) any losses arising outside of the ordinary course of business which have
been included in the determination of such Consolidated Net Income; less
(ii) the sum of (x) any non-cash credits included in revenues in determining
such Consolidated Net Income and (y) any gains arising outside of the ordinary
course of business included in the determination of such Consolidated Net
Income.

     “Entitled Land” means (a) land where all requisite zoning requirements and
land use requirements have been satisfied, and all requisite approvals have been
obtained (on a final and unconditional basis) from all applicable governmental
authorities (other than approvals which are simply ministerial and
non-discretionary in nature), in order to develop the land as a residential
housing project and construct Units thereon; and (b) as to land located in
California, land which satisfies the requirements of clause (a) immediately
above, and which is subject to a currently effective vesting, tentative map
(unless a county or city where the land is located does not grant vesting
tentative maps) which has received all necessary approvals (on a final and
unconditional basis) by all applicable Governmental Authorities.

     “Environmental Laws” means any and all foreign, federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) as now or may at any time hereafter be in effect
regulating, relating to or imposing liability or standards to conduct concerning
(i) pollution or protection of the environment, (ii) the effect of the
environment on human health, (iii) emissions, discharges or releases of
pollutants, contaminants, hazardous substances or wastes into surface water,
ground water or land, or (iv) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
hazardous substances or wastes or the clean-up or other remediation thereof.

6



--------------------------------------------------------------------------------



 



     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Materials of Environmental Concern, (c) exposure to any
Materials of Environmental Concern, (d) the release or threatened release of any
Materials of Environmental Concern into the environment or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any rule or regulation issued thereunder.

     “Eurodollar Advance” means an Advance which, except as otherwise provided
in Section 2.11, bears interest at the applicable Eurodollar Rate.

     “Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the applicable British Bankers’ Association LIBOR rate
for deposits in U.S. dollars as reported by any generally recognized financial
information service as of 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period, and having a maturity equal to such
Interest Period, provided that, if no such British Bankers’ Association LIBOR
rate is available to the Agent, the applicable Eurodollar Base Rate for the
relevant Interest Period shall instead be the rate determined by the Agent to be
the rate at which Bank One or one of its Affiliate banks offers to place
deposits in U.S. dollars with first-class banks in the interbank market at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period, in the approximate amount of Bank One’s relevant
Eurodollar Loan and having a maturity equal to such Interest Period.

     “Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.

     “Eurodollar Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base
Rate applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the Applicable Margin.

     “Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, taxes (including income taxes and franchise taxes)
as are measured by or imposed on its net income.

     “Exhibit” refers to an exhibit to this Agreement, unless another document
is specifically referenced.

     “Existing Credit Agreement” means that certain 2002 Revolving Credit
Agreement dated as of August 22, 2002 (as amended) among the Borrower, Bank of
America, N.A., as administrative agent, and a syndicate of lenders.

     “Existing LCs” means those Letters of Credit issued for the account of the
Borrower prior to the date hereof and listed on Schedule 2 hereto.

7



--------------------------------------------------------------------------------



 



     “Extension Request” is defined in Section 2.20(a).

     “Facility Increase Request” is defined in Section 2.5.3(i).

     “Facility LC” is defined in Section 2.19.1.

     “Facility LC Application” is defined in Section 2.19.3.

     “Facility LC Collateral Account” is defined in Section 2.19.12.

     “Facility Termination Date” means June 15, 2009 or any later date as may be
specified as the Facility Termination Date in accordance with Section 2.20 or
any earlier date on which the Aggregate Commitment is reduced to zero or
otherwise terminated pursuant to the terms hereof.

     “Federal Funds Effective Rate” means, for any day, an interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Agent from three Federal
funds brokers of recognized standing selected by the Agent in its sole
discretion.

     “Financial LC” means any Letter of Credit (other than a Performance LC)
that represents an irrevocable obligation on the part of the issuer (a) to repay
money borrowed by or advanced to or for the account of the Borrower or a
Subsidiary or (b) to make payment on account of any Indebtedness undertaken by
the Borrower or a Subsidiary, in the event that the Borrower or Subsidiary fails
to fulfill its obligation to the beneficiary.

     “Financial Services Segment” means the business segment of the Borrower and
its Subsidiaries engaged in mortgage banking (including the title and escrow
business), homeowners’ insurance, mortgage servicing, securities issuance, bond
administration and management services and related activities, which segment
currently consists principally of the activities of Ryland Mortgage Company and
its Subsidiaries but excludes the Limited-Purpose Subsidiaries.

     “Finished Lots” means lots of Entitled Land as to which (a) a final
subdivision map has been recorded; (b) all major off-site construction and
infrastructure has been completed to local governmental requirements; (c)
utilities have been installed to local government requirements; and (d) building
permits may be pulled and construction commenced without the satisfaction of any
further material conditions.

     “Fixed Charges” means, for any period, without duplication, the sum of the
following amounts: (a) interest expense of the Borrower and the Guarantors
(specifically excluding any Subsidiaries, joint ventures and partnerships that
are not Guarantors) for such period (including such interest expense
constituting capitalized interest for such period); (b) principal payments
(excluding balloon payments) on long-term Indebtedness scheduled to have been
made by the Borrower and the Guarantors (specifically excluding any
Subsidiaries, joint ventures and

8



--------------------------------------------------------------------------------



 



partnerships that are not Guarantors) during such period; (c) the principal
portion of payments in respect of Capitalized Leases scheduled to have been made
by the Borrower and the Guarantors (specifically excluding any Subsidiaries,
joint ventures and partnerships that are not Guarantors) during such period; and
(d) dividends on any of the Borrower’s preferred stock paid or payable during
such period.

     “Floating Rate” means, for any day, a rate per annum equal to the Alternate
Base Rate for such day, in each case changing when and as the Alternate Base
Rate changes.

     “Floating Rate Advance” means an Advance which, except as otherwise
provided in Section 2.11, bears interest at the Floating Rate.

     “Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.

     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

     “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States, applied in a manner consistent with that used
in preparing the financial statements referred to in Section 5.5.

     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

     “Guarantee Obligations” means, as to any Person (the “guaranteeing
person”), any obligation of the guaranteeing person or another Person (including
any bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any third Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of the guaranteeing person, whether or not
contingent, (1) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (2) to advance or supply
funds (A) for the purchase or payment of any such primary obligations or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor or (C) to purchase
property, securities or services for the purpose of assuring the owner of such
primary obligation of the ability of the primary obligor to make payment of such
primary obligation or (D) otherwise to assure or hold harmless the owner of such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation shall be deemed to be the maximum or stated amount of the
primary obligation relating to such Guarantee Obligation (or, if less, the
maximum stated liability set forth in the instrument

9



--------------------------------------------------------------------------------



 



embodying such Guarantee Obligation), provided, however, that in the absence of
any such stated amount or stated liability, the amount of such Guarantee
Obligation shall be such guaranteeing person’s maximum reasonably anticipated
liability in respect thereof as reasonably determined by the Borrower in good
faith.

     “Guarantor” means (a) the Subsidiaries of Borrower identified on Schedule 3
hereto and (b) any Subsidiary that hereafter guarantees the Obligations,
subject, in the case of either (a) or (b) to release of an entity as a Guarantor
as provided in Section 6.9(b).

     “Guaranty” means that certain Guaranty of even date herewith in the form of
Exhibit B hereto executed by the Guarantors in favor of the Agent, for the
ratable benefit of the Lenders, as it may be amended, modified or supplemented
(including by delivery of a Supplemental Guaranty) and in effect from time to
time.

     “Hedge Agreement” means, as to any Person, any swap, cap, collar or similar
arrangement entered into by such Person providing for protection against
fluctuations in interest rates or currency exchange rates or the exchange of
nominal interest obligations, either generally or under specific contingencies.

     “Hedge Agreement Termination Value” means, in respect of any one or more
Hedge Agreements, after taking into account the effect of any legally
enforceable netting agreement relating to such Hedge Agreements, (a) for any
date on or after the date such Hedge Agreements have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Hedge Agreements,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreements (which may
include a Lender or any Affiliate of a Lender).

     “Homebuilding Segment” means the business segment of the Borrower and its
Subsidiaries engaged in the construction and sale of single-family attached and
unattached dwellings and related activities, including all activities of the
Borrower outside the Financial Services Segment but excluding the
Limited-Purpose Subsidiaries.

     “Home Proceeds Receivable” means, with respect to the Borrower or a
Guarantor, funds due to the Borrower or such Guarantor held at an escrow or
title company (including an escrow or title company which is a Subsidiary of the
Borrower) following the sale and conveyance of title of a Unit to a buyer.

     “Improvements” means on and off-site development work, including but not
limited to filling to grade, main water distribution and sewer collection
systems and drainage system installation, paving, and other improvements
necessary for the use of residential dwelling units and as required pursuant to
development agreements which may have been entered into with Governmental
Authorities.

     “Increase Date” is defined in Section 2.5.3(ii).

     “Indebtedness” of any Person means all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP: (a) all
obligations of such Person for

10



--------------------------------------------------------------------------------



 



borrowed money; (b) all obligations of such Person for the deferred purchase
price of Property or services (other than trade liabilities due 90 days or less
from invoice and accrued expenses incurred in the ordinary course of business
and payable in accordance with customary practices); (c) all net obligations of
such Person under any Hedge Agreement (measured as the Hedge Agreement
Termination Value thereof); (d) any other obligations of such Person evidenced
by a note, bond, debenture or similar instrument; (e) all Capitalized Lease
Obligations of such Person; (f) all obligations, contingent or otherwise, of
such Person in respect of Letters of Credit (excluding Performance LCs not yet
drawn upon) and acceptances issued or created for the account of such Person;
(g) all liabilities secured by any lien on any Property owned by such Person
even though such Person has not assumed or otherwise become liable for the
payment thereof; (h) all Guarantee Obligations of such Person; (i) such Person’s
Unfunded Liabilities; and (j) any other obligation for borrowed money or other
financial accommodations which in accordance with GAAP would be shown as a
liability on the consolidated balance sheet of such Person. For all purposes
hereof, the Indebtedness of any Person shall include its pro rata share of the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer except to the extent that such Indebtedness
is Non-Recourse Indebtedness of such Person.

     “Insolvency” or “Insolvent” means, with respect to any Multiemployer Plan,
the condition that such Plan is insolvent within the meaning of Section 4245 of
ERISA.

     “Interest Period” means, with respect to a Eurodollar Advance, a period of
one, two, three or six months commencing on a Business Day selected by the
Borrower pursuant to this Agreement. Such Interest Period shall end on the day
which corresponds numerically to such date one, two, three or six months
thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month. If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.

     “Investment” of a Person means any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable arising
in the ordinary course of business on terms customary in the trade) or
contribution of capital by such Person; stocks, bonds, mutual funds, partnership
interests, notes, debentures or other securities owned by such Person; any
deposit accounts and certificate of deposit owned by such Person; and structured
notes, derivative financial instruments and other similar instruments or
contracts owned by such Person.

     “Investment Grade Rating” means a rating of the Borrower’s unsecured senior
public debt of BBB- or higher from S&P or Baa3 or higher from Moody’s.

     “Land Under Development” means Entitled Land upon which a final subdivision
map has been recorded and upon which construction of Improvements has commenced
and is being diligently pursued but has not been completed.

11



--------------------------------------------------------------------------------



 



     “Laws” means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents.

     “LC Fee” is defined in Section 2.19.4.

     “LC Issuer” means Bank One (or any subsidiary or affiliate of Bank One
designated by Bank One and acceptable to the Borrower), any other Lender that is
the issuer of an Existing Letter of Credit and any other Lender that, at the
request of the Borrower and with the approval of the Agent, shall issue Facility
LCs, each in its capacity as issuer of Facility LCs hereunder.

     “LC Obligations” means, at any time, the sum, without duplication, of (i)
the aggregate undrawn stated amount under all Facility LCs outstanding at such
time plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

     “LC Payment Date” is defined in Section 2.19.6.

     “Lenders” means the lending institutions listed on the signature pages of
this Agreement and their respective successors and assigns.

     “Lending Installation” means, with respect to a Lender or the Agent, the
office, branch, subsidiary or affiliate of such Lender or the Agent listed on
the signature pages hereof or on a Schedule or otherwise selected by such Lender
or the Agent pursuant to Section 2.17.

     “Letter of Credit” of a Person means a letter of credit or similar
instrument which is issued upon the application of such Person or upon which
such Person is an account party or for which such Person is in any way liable.

     “Leverage Ratio” means, at any date, the ratio of (a) Consolidated
Indebtedness at such date to (b) Consolidated Tangible Net Worth at such date.

     “Lien” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).

     “Limited-Purpose Subsidiaries” means subsidiaries of the Borrower included
within the Limited-Purpose Subsidiaries Segment.

     “Limited-Purpose Subsidiaries Segment” means the business segment of the
Borrower and its Subsidiaries which facilitates, through special-purpose
entities created or existing solely for such purpose, the financing of mortgage
loans and mortgage-backed securities and the securitization of mortgage loans
and other related activities.

     “Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof).

12



--------------------------------------------------------------------------------



 



     “Loan Documents” means this Agreement, the Facility LC Applications, the
Swing Line Note, any Notes issued pursuant to Section 2.13 and the Guaranty.

     “Material Adverse Effect” means a material adverse effect on (i) the
business or financial condition of the Borrower and its Restricted Subsidiaries
taken as a whole, (ii) the ability of the Borrower to perform its obligations
under the Loan Documents to which it is a party, or (iii) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Agent, the LC Issuers or the Lenders thereunder.

     “Material Indebtedness” means Indebtedness in an outstanding principal
amount of $10,000,000 or more in the aggregate.

     “Material Indebtedness Agreement” means any agreement under which any
Indebtedness was created or is governed, which Indebtedness has an outstanding
principal balance of $10,000,000 or more or which provides for the incurrence of
Indebtedness on a revolving basis in an amount which would constitute Material
Indebtedness (whether or not an amount of Indebtedness constituting Material
Indebtedness is outstanding thereunder).

     “Materials of Environmental Concern” means any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including asbestos, polychlorinated
biphenyls, urea-formaldehyde insulation and mold.

     “Model Unit” means a Completed Unit to be used as a model home in
connection with the sale of Units in a residential housing project.

     “Modify” and “Modification” are defined in Section 2.19.1.

     “Moody’s” means Moody’s Investors Service, Inc.

     “Multiemployer Plan” means a Plan maintained pursuant to a collective
bargaining agreement or any other arrangement to which the Borrower or any
member of the Controlled Group is a party to which more than one employer is
obligated to make contributions.

     “New Lender” is defined in Section 2.5.3(i).

     “Non-Recourse Indebtedness” means, with respect to any Person, any
Indebtedness of such Person for which the owner of such Indebtedness has no
recourse, directly or indirectly, to such Person for the principal of, premium,
if any, and interest on such Indebtedness, and for which such Person is not
directly or indirectly obligated or otherwise liable for the principal of,
premium, if any, and interest on such Indebtedness, except pursuant to Liens on
Property to which such Indebtedness relates, provided that recourse obligations
or liabilities solely for fraud, environmental matters and other customary
“non-recourse carve-outs” in respect of any Indebtedness will not prevent
Indebtedness from being classified as Non-Recourse Indebtedness.

     “Non-U.S. Lender” is defined in Section 3.5(iv).

     “Note” is defined in Section 2.13.

13



--------------------------------------------------------------------------------



 



     “Obligations” means all unpaid principal of and accrued and unpaid interest
on the Loans and Swing Line Loans, all Reimbursement Obligations, all accrued
and unpaid fees and all expenses, reimbursements, indemnities and other
obligations of the Borrower to the Lenders or to any Lender, the Agent, any LC
Issuer, the Swing Line Lender or any indemnified party arising under the Loan
Documents.

     “Other Taxes” is defined in Section 3.5(ii).

     “Outstanding Credit Exposure” means, as to any Lender at any time, the sum
of (i) the aggregate principal amount of its Loans outstanding at such time,
plus (ii) an amount equal to its Pro Rata Share of the LC Obligations at such
time.

     “Participants” is defined in Section 12.2.1.

     “Payment Date” means the first day of each calendar month.

     “PBGC” means the Pension Benefit Guaranty Corporation, or any successor
thereto.

     “Performance LC” means a letter of credit issued by a Lender or other
Person for the account of the Borrower or a Subsidiary to a party, as
beneficiary, to which the Borrower, or such Subsidiary owes certain performance
obligations in connection with its real estate development and homebuilding
activity in the ordinary course of business (for example, to a municipality, as
beneficiary, to support the Borrower’s or a Subsidiary’s obligation to widen
public streets in connection with a residential development project). A direct
pay Letter of Credit to support community improvement bonds associated with the
Borrower’s residential development operations is a Financial LC and not a
Performance LC.

     “Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

     “Plan” means an employee pension benefit plan which is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Code as to which the Borrower or any member of the Controlled Group may have any
liability.

     “Pricing Schedule” means the Schedule attached hereto identified as such.

     “Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Bank One or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

     “Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

     “Pro Rata Share” means, with respect to a Lender, a portion equal to a
fraction the numerator of which is such Lender’s Commitment and the denominator
of which is the Aggregate Commitment.

14



--------------------------------------------------------------------------------



 



     “Purchasers” is defined in Section 12.3.1.

     “Quarterly Payment Date” is defined in Section 2.19.4.

     “Raw Land” means Raw Land – Entitled and Raw Land – Unentitled.

     “Raw Land – Entitled” means land not under development which is Entitled
Land.

     “Raw Land – Unentitled” means land not under development which is not
Entitled Land but which the Borrower in its reasonable commercial judgment
believes it will be able to develop as residential property for its own use and
not to be held speculatively.

     “Real Estate Inventory” means Construction in Progress, Completed Units
(including Model Units), Finished Lots, Land Under Development, Raw Land –
Entitled, and Raw Land – Unentitled.

     “Refinancing Indebtedness” means, with respect to any specified
Indebtedness, Indebtedness that refinances such specified Indebtedness but does
not increase the amount thereof.

     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

     “Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock.

     “Reimbursement Obligations” means, at any time, the aggregate of all
obligations of the Borrower then outstanding under Section 2.19 to reimburse the
LC Issuers for amounts paid by the LC Issuers in respect of any one or more
drawings under Facility LCs.

     “Rejecting Lender” is defined in Section 2.20(a).

     “Rejecting Lender’s Facility Termination Date” is defined in Section
2.20(a).

     “Reorganization” means, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of Section 241
of ERISA.

     “Replacement Lender” is defined in Section 2.21(a).

15



--------------------------------------------------------------------------------



 



     “Reportable Event” means a reportable event as defined in Section 4043 of
ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.

     “Reports” is defined in Section 9.6.

     “Required Lenders” means Lenders in the aggregate having at least 66 2/3%
of the Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 66-2/3% of the aggregate unpaid
principal amount of the Aggregate Outstanding Credit Exposure.

     “Requirement of Law” means, as to any Person, any Law (statutory or
common), treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its Property or to which such Person or any of its Property is
subject.

     “Reserve Requirement” means, with respect to an Interest Period, the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed under Regulation D on Eurocurrency
liabilities.

     “Responsible Official” means (a) with respect to the Borrower, any of the
chief executive officer, president or chief financial officer of the Borrower
or, with respect to financial matters, the chief accounting officer or the
treasurer of the Borrower and (b) with respect to a Guarantor, any of the chief
executive officer, the president, any vice president or the treasurer of such
Guarantor.

     “Restricted Payments” is defined in Section 6.16.

     “Restricted Subsidiary” means any Subsidiary of the Borrower other than
(a) Limited-Purpose Subsidiaries, (b) those Subsidiaries identified on Schedule
5.4 as not being Restricted Subsidiaries and (c) any Subsidiary that the
Required Lenders agree in writing is not to be deemed a Restricted Subsidiary.

     “Ryland Financial Division” means all Subsidiaries and operations of the
Borrower and its Subsidiaries other than the Homebuilding Segment.

     “Ryland Mortgage Company” means Ryland Mortgage Company, an Ohio
corporation.

     “S&P” means Standard and Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.

     “Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

16



--------------------------------------------------------------------------------



 



     “Section” means a numbered section of this Agreement, unless another
document is specifically referenced.

     “Senior Permitted Debt” means (without duplication) the Obligations, the LC
Obligations and all Indebtedness of the Borrower or the Guarantors (specifically
excluding the Indebtedness of any Subsidiary that is not a Guarantor) senior to
or ranking in equal priority to the Obligations, other than (a) Indebtedness
that is secured by any Property that would have been included in the Borrowing
Base if such asset were not subject to or encumbered by a Lien, (b) Indebtedness
which is Non-Recourse Indebtedness of the Borrower and its Subsidiaries and
(c) with respect to purchase money Indebtedness, such Indebtedness for which
recourse is limited solely to the Property financed with the proceeds of such
Indebtedness.

     “Single Employer Plan” means a Plan maintained by the Borrower or any
member of the Controlled Group for employees of the Borrower or any member of
the Controlled Group.

     “Sold” means, with respect to any item of Real Estate Inventory, that (a) a
third party purchase contract has been executed for such item of Real Estate
Inventory; (b) the third party purchaser for such item of Real Estate Inventory
has made a cash deposit for such item (except that up to 1% of Real Estate
Inventory at any time may be deemed “Sold” even if such deposit has not been
made); and (c) such third party purchaser’s obligation to purchase such item of
Real Estate Inventory pursuant to such third party purchase contract is not
subject to any contingencies other than the contingency that it shall have
obtained mortgage financing or that it shall have sold other identified
property.

     “Specified Debt” means the Borrower’s senior debt securities issued
pursuant to the Borrower’s Registration Statements on Form S-3 (Registration
Nos. 333-31034, 333-58208 and 333-100167) or any subsequent registration
statement and whether outstanding on the date of this Agreement or hereafter
incurred.

     “Subordinated Debt” means (a) Indebtedness of the Borrower outstanding on
the date hereof issued pursuant to the Subordinated Debt Indentures and (b) any
other unsecured Indebtedness of the Company that is contractually subordinated
in right of payment and otherwise to the Obligations upon terms and conditions
that, in the reasonable determination of the Agent, are consistent with those
set forth in the Subordinated Debt Indentures or upon other terms and conditions
satisfactory to the Required Lenders.

     “Subordinated Debt Indenture” means the Indenture, dated as of June 12,
2001, between the Borrower and SunTrust Bank, as trustee, pursuant to which the
Borrower’s 9-1/8% Senior Subordinated Notes due June, 2011 were issued.

     “Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise

17



--------------------------------------------------------------------------------



 



expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.

     “Substantial Portion” means, with respect to the Property of the Borrower
and its Subsidiaries, Property which represents more than 10% of the
consolidated assets of the Borrower and its Subsidiaries or property which is
responsible for more than 10% of the consolidated net sales or of the
consolidated net income of the Borrower and its Subsidiaries, in each case, as
would be shown in the consolidated financial statements of the Borrower and its
Subsidiaries as at the beginning of the twelve-month period ending with the
month in which such determination is made (or if financial statements have not
been delivered hereunder for that month which begins the twelve-month period,
then the financial statements delivered hereunder for the quarter ending
immediately prior to that month).

     “Supplemental Guaranty” means a Supplemental Guaranty in the form provided
for in, and attached to, the Guaranty.

     “Swing Line Commitment” means the commitment of the Swing Line Lender to
make Swing Line Loans pursuant to Section 2.22(a) hereof. The Swing Line
Commitment is in the amount of $50,000,000.

     “Swing Line Lender” means Bank One or any Purchaser to which Bank One
assigns the Swing Line Commitment in accordance with Section 12.3 hereof.

     “Swing Line Loan” is defined in Section 2.22(a).

     “Swing Line Note” is defined in Section 2.22(a).

     “Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

     “Third Party LC” means a Letter of Credit issued for the account of the
Borrower or a Subsidiary (other than a Facility LC). A Third Party LC may be
either a Financial LC or a Performance LC.

     “Transferee” is defined in Section 12.4.

     “Type” means, with respect to any Advance, its nature as a Floating Rate
Advance or a Eurodollar Advance and with respect to any Loan, its nature as a
Floating Rate Loan or a Eurodollar Loan.

     “Unit” means a single-family residential housing unit available for sale.

     “Unencumbered Real Estate Inventory” means Real Estate Inventory which is
not subject to or encumbered by any deed of trust, mortgage, judgment lien,
attachment lien or any other Lien (other than (a) liens which have been bonded
over so as to remove such liens as encumbrances against the Real Estate
Inventory, (b) liens for taxes not yet due or which are being contested,
provided that adequate reserves are maintained, (c) mechanic’s liens and similar

18



--------------------------------------------------------------------------------



 



liens arising in the ordinary course of business that are not overdue for a
period of more than 60 days or that are being contested in good faith and (d)
easements, rights of way, restrictions and other similar encumbrances incurred
during the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the applicable Property or materially interfere with the ordinary
conduct of the business of the Borrower or Guarantor that owns the applicable
Property.

     “Unfunded Liabilities” means the amount (if any) by which the present value
of all vested and unvested accrued benefits under all Single Employer Plans
exceeds the fair market value of all such Plan assets allocable to such
benefits, all determined as of the then most recent valuation date for such
Plans using PBGC actuarial assumptions for single employer plan terminations.

     “Unmatured Default” means an event which but for the lapse of time or the
giving of notice, or both, would constitute a Default.

     “Unsold” means, with respect to any item of Real Estate Inventory, that
such item of Real Estate Inventory is not Sold.

     “Unsold Housing Inventory” means, collectively, Unsold Construction in
Progress, Unsold Units and Unsold Model Units.

     “Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.

     The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms.

ARTICLE II

THE CREDITS

     2.1 Commitment. From and including the date of this Agreement and prior to
the Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to (i) make Loans to the Borrower and
(ii) participate in Facility LCs issued upon the request of the Borrower
(including the Existing LCs), provided that, after giving effect to the making
of each such Loan and the issuance of each such Facility LC (including the
participations in the Existing LCs), (a) such Lender’s Outstanding Credit
Exposure shall not exceed its Commitment and (b) the Aggregate Outstanding
Credit Exposure does not exceed the Aggregate Commitment. Subject to the terms
of this Agreement, the Borrower may borrow, repay and reborrow the Loans at any
time prior to the Facility Termination Date. The Commitments to extend credit
hereunder shall expire on the Facility Termination Date. The LC Issuers will
issue Facility LCs hereunder on the terms and conditions set forth in Section
2.19.

19



--------------------------------------------------------------------------------



 



     2.2 Required Payments; Termination. The Aggregate Outstanding Credit
Exposure and all other unpaid Obligations shall be paid in full by the Borrower
on the Facility Termination Date.

     2.3 Ratable Loans. Each Advance hereunder shall consist of Loans made from
the several Lenders ratably in proportion to the ratio that their respective
Commitments bear to the Aggregate Commitment.

     2.4 Types of Advances. The Advances may be Floating Rate Advances or
Eurodollar Advances, or a combination thereof, selected by the Borrower in
accordance with Sections 2.8 and 2.9.

     2.5 Commitment Fee; Reductions and Increases in Aggregate Commitment.

     2.5.1 Commitment Fee. The Borrower agrees to pay to the Agent for the
account of each Lender a commitment fee (the “Commitment Fee”) at a per annum
rate equal to the Applicable Fee Rate on the daily unused portion of such
Lender’s Commitment from the date hereof to and including the Facility
Termination Date, payable in arrears on each Quarterly Payment Date hereafter
and on the Facility Termination Date. For purposes of determining the Commitment
Fee payable to the Swing Line Lender, its Swing Line Loans shall be treated as
usage of its Commitment.

     2.5.2 Reduction in Aggregate Commitment. The Borrower may permanently
reduce the Aggregate Commitment in whole, or in part ratably among the Lenders
in the minimum amount of $10,000,000 (and in multiples of $1,000,000 in excess
thereof), upon at least five Business Days’ written notice to the Agent, which
notice shall specify the amount of any such reduction, provided, however, that
the amount of the Aggregate Commitment may not be reduced below the Aggregate
Outstanding Credit Exposure. All accrued Commitment Fees and LC Fees shall be
payable on the effective date of any termination of the obligations of the
Lenders to make Credit Extensions hereunder.

     2.5.3 Increases in Aggregate Commitment.



  (i)   Subject to the provisions of this Section 2.5.3, the Borrower may, at
any time and from time to time, request (“Facility Increase Request”), by notice
to the Agent, the Agent’s approval of an increase of the Aggregate Commitment
within the limitations hereinafter set forth, which Facility Increase Request
shall set forth the amount of such requested increase. Within twenty (20) days
of such Facility Increase Request, Agent shall advise Borrower of its approval
or disapproval thereof; failure to so advise Borrower shall constitute
disapproval. Upon approval of the Agent, the Aggregate Commitment may be so
increased either by having financial institutions (other than the Lenders then
holding a Commitment hereunder) approved by the Borrower and the Agent (each, a
“New Lender”) become Lenders hereunder and/or by having any one or more of
Lenders then holding a Commitment hereunder (at their respective election in
their sole discretion) that have been approved by the Borrower

20



--------------------------------------------------------------------------------



 



      and the Agent increase the amount of their Commitments (any such Lender
that elects to increase its Commitment and any New Lender being hereinafter
referred to as an “Additional Lender”), provided that (A) no Default or
Unmatured Default shall then exist nor would occur immediately after giving
effect to such increase, (B) unless otherwise agreed by the Borrower and the
Agent, the Commitment of any New Lender shall not be less than $5,000,000 (and,
if in excess thereof, in integral multiples of $1,000,000), (C) unless otherwise
agreed by the Borrower and the Agent, the increase in the Commitment of any
Lender shall be not less than $5,000,000 (and, if in excess thereof, in integral
multiples of $1,000,000); (D) the Aggregate Commitment shall not exceed
$650,000,000; (E) the Borrower and each Additional Lender shall have executed
and delivered a commitment and acceptance (the “Commitment and Acceptance”)
substantially in the form of Exhibit C hereto, and the Agent shall have accepted
and executed the same; (F) the Borrower shall have executed and delivered to the
Agent a Note payable to the order of each Additional Lender that requests a
Note, each such Note to be in the amount of such Additional Lender’s Commitment
or increased Commitment (as applicable); (G) the Borrower shall have delivered
to the Agent opinions of counsel (substantially similar to the forms of opinion
referred to in Section 4.1(v), modified to apply to the increase in the
Aggregate Commitment and each Note and Commitment and Acceptance executed and
delivered in connection therewith); (H) each of the Guarantors shall have
consented in writing to the new Commitments or increases in Commitments (as
applicable) and shall have agreed that its Guaranty continues in full force and
effect; and (I) the Borrower and each Additional Lender shall otherwise have
executed and delivered such other instruments and documents as the Agent shall
have reasonably requested in connection with such new Commitment or increase in
the Commitment (as applicable). The form and substance of the documents required
under clauses (E) through (I) above shall be fully acceptable to the Agent. The
Agent shall promptly provide written notice to the Lenders following any such
increase in the Aggregate Commitment.     (ii)   On the effective date of any
increase in the Aggregate Commitment pursuant to the provisions hereof
(“Increase Date”), which Increase Date shall be mutually agreed upon by
Borrower, each Additional Lender and the Agent, each Additional Lender shall
make a payment to the Agent in an amount sufficient, upon the application of
such payments by all Additional Lenders to the reduction of the outstanding
Floating Rate Advances held by the Lenders, to cause the principal amount
outstanding under the Floating Rate Loans made by all Lenders (including any
Additional Lender) to be in the proportion of their respective Commitments (as
of such Increase Date). The Borrower hereby irrevocably authorizes each
Additional Lender to fund to the Agent the payment required to be made pursuant
to the immediately preceding sentence for application to the reduction of the
outstanding Floating Rate

21



--------------------------------------------------------------------------------



 



      Loans held by each Lender, and each such payment shall constitute a
Floating Rate Loan hereunder. Such Additional Lender shall not participate in
any Eurodollar Advance outstanding on the Increase Date, but, if the Borrower
shall at any time on or after such Increase Date convert or continue any
Eurodollar Advance outstanding on such Increase Date, the Borrower shall be
deemed to repay such Eurodollar Advance on the date of the conversion or
continuation thereof and then to reborrow as a Eurodollar Advance a like amount
on such date so that each Additional Lender shall make a Eurodollar Loan on such
date in its Pro Rata Share of such Eurodollar Advance. Each Additional Lender
shall also make a Loan in the amount of its Pro Rata Share of all Advances made
on or after such Increase Date and shall otherwise have all of the rights and
obligations of a Lender hereunder on and after such Increase Date.
Notwithstanding the foregoing, upon the occurrence of a Default prior to the
date on which an Additional Lender is holding Loans equal to its Pro Rata Share
of all Advances hereunder, such Additional Lender shall, upon notice from the
Agent, on or after the date on which the Obligations are accelerated or become
due following such Default, pay to the Agent (for the account of the other
Lenders, to which the Agent shall pay their Pro Rata Shares upon receipt) a sum
equal to such Additional Lender’s Pro Rata Share of each Advance then
outstanding with respect to which such Additional Lender does not then hold a
Loan equal to its Pro Rata Share thereof.     (iii)   On the Increase Date and
the making of the Loans by an Additional Lender in accordance with the
provisions of the first sentence of Section 2.5.2(ii), such Additional Lender
shall also be deemed to have irrevocably and unconditionally purchased and
received, without recourse or warranty, from the Lenders party to this Agreement
immediately prior to the Increase Date, an undivided interest and participation
in any Facility LC then outstanding, ratably, such that all Lenders (including
each Additional Lender) hold participation interests in each such Facility LC in
the proportion of their respective Commitments (as so increased).     (iv)  
Nothing contained herein shall constitute, or otherwise be deemed to be, a
commitment or agreement on the part of any Lender to increase its Commitment
hereunder at any time or a commitment or agreement on the part of the Borrower
or the Agent to give or grant any Lender the right to increase its Commitment
hereunder at any time.

     2.6 Minimum Amount of Each Advance. Each Advance shall be in the minimum
amount of $5,000,000 (and in multiples of $500,000 in excess thereof), provided,
however, that any Floating Rate Advance may be in the amount of the unused
Aggregate Commitment.

     2.7 Optional Principal Payments. The Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances, or, in a
minimum aggregate amount of $5,000,000 or any integral multiple of $500,000 in
excess thereof, any portion of the outstanding Floating Rate Advances upon prior
notice to the Agent not later than noon (Chicago

22



--------------------------------------------------------------------------------



 



time) on the day of prepayment. The Borrower may from time to time pay, subject
to the payment of any funding indemnification amounts required by Section 3.4
but without penalty or premium, all outstanding Eurodollar Advances, or, in a
minimum aggregate amount of $5,000,000 or any integral multiple of $500,000 in
excess thereof, any portion of the outstanding Eurodollar Advances upon not less
than five (5) Business Days’ prior notice to the Agent.

     2.8 Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each Eurodollar
Advance, the Interest Period applicable thereto from time to time. The Borrower
shall give the Agent irrevocable notice (a “Borrowing Notice”) from an
Authorized Person not later than 11:00 a.m. (Chicago time) on the Borrowing Date
of each Floating Rate Advance and noon (Chicago time) three Business Days before
the Borrowing Date for each Eurodollar Advance, specifying:



  (i)   the Borrowing Date, which shall be a Business Day, of such Advance,    
(ii)   the aggregate amount of such Advance,     (iii)   the Type of Advance
selected, and     (iv)   in the case of each Eurodollar Advance, the Interest
Period applicable thereto.

Not later than noon (Chicago time) on each Borrowing Date, each Lender shall
make available its Loan or Loans in funds immediately available in Chicago to
the Agent at its address specified pursuant to Article XIII (or otherwise
provided by the Agent to the Lenders). The Agent will make the funds so received
from the Lenders available to the Borrower at the Agent’s aforesaid address.

     2.9 Conversion and Continuation of Outstanding Advances. Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into Eurodollar Advances pursuant to this
Section 2.9 or are repaid in accordance with Section 2.7. Each Eurodollar
Advance shall continue as a Eurodollar Advance until the end of the then
applicable Interest Period therefor, at which time such Eurodollar Advance shall
be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with Section 2.7 or (y) the
Borrower shall have given the Agent a Conversion/Continuation Notice (as defined
below) requesting that, at the end of such Interest Period, such Eurodollar
Advance continue as a Eurodollar Advance for the same or another Interest
Period. Subject to the limitations set forth in Section 2.6, the Borrower may
elect from time to time to convert all or any part of a Floating Rate Advance
into a Eurodollar Advance. The Borrower shall give the Agent irrevocable notice
(a “Conversion/Continuation Notice”) from an Authorized Person of each
conversion of a Floating Rate Advance into a Eurodollar Advance or continuation
of a Eurodollar Advance not later than noon (Chicago time) at least three
Business Days prior to the date of the requested conversion or continuation,
specifying:



  (i)   the requested date, which shall be a Business Day, of such conversion or
continuation,

23



--------------------------------------------------------------------------------



 



  (ii)   the aggregate amount and Type of the Advance which is to be converted
or continued, and     (iii)   the amount of such Advance which is to be
converted into or continued as a Eurodollar Advance and the duration of the
Interest Period applicable thereto.

     2.10 Changes in Interest Rate, etc. Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Eurodollar Advance into a Floating Rate Advance pursuant to Section 2.9, to but
excluding the date it is paid or is converted into a Eurodollar Advance pursuant
to Section 2.9 hereof, at a rate per annum equal to the Floating Rate for such
day. Each Swing Line Loan shall bear interest on the outstanding principal
amount thereof, for each day from and including the date such Swing Line Loan is
made, to but excluding the date it is paid, at a rate per annum equal to the
Floating Rate for such day. Changes in the rate of interest on that portion of
any Advance maintained as a Floating Rate Advance and on any Swing Line Loan
will take effect simultaneously with each change in the Alternate Base Rate.
Each Eurodollar Advance shall bear interest on the outstanding principal amount
thereof from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
interest rate determined by the Agent as applicable to such Eurodollar Advance
based upon the Borrower’s selections under Sections 2.8 and 2.9 and otherwise in
accordance with the terms hereof. No Interest Period may end after the Facility
Termination Date.

     2.11 Rates Applicable After Default. Notwithstanding anything to the
contrary contained in Section 2.8, 2.9 or 2.10, during the continuance of a
Default or Unmatured Default the Required Lenders may, at their option, by
notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that no
Advance may be made as, converted into or continued as a Eurodollar Advance.
During the continuance of a Default the Required Lenders may, at their option,
by notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that
(i) each Eurodollar Advance shall bear interest for the remainder of the
applicable Interest Period at the rate otherwise applicable to such Interest
Period plus 2% per annum, and (ii) each Floating Rate Advance and Swing Line
Loan shall bear interest at a rate per annum equal to the Floating Rate in
effect from time to time plus 2% per annum, and (iii) the LC Fee shall be
increased by 2% per annum, provided that, during the continuance of a Default
under Section 7.6 or 7.7, the interest rates set forth in clauses (i) and (ii)
above and the increase in the LC Fee set forth in clause (iii) above shall be
applicable to all Credit Extensions without any election or action on the part
of the Agent or any Lender.

     2.12 Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Agent at the Agent’s address specified pursuant to Article XIII, or at
any other Lending Installation of the Agent specified in writing by the Agent to
the Borrower, by 2:00 p.m. (Chicago time) on the date when due and shall be
applied ratably by the Agent among the Lenders. Each payment delivered

24



--------------------------------------------------------------------------------



 



to the Agent for the account of any Lender shall (except in the case of
Reimbursement Obligations for which an LC Issuer has not been fully indemnified
by the Lenders, or as otherwise specifically required hereunder) be applied
ratably by the Agent among the Lenders. Each payment delivered to the Agent for
the account of any Lender shall be delivered promptly by the Agent to such
Lender in the same type of funds that the Agent received at its address
specified pursuant to Article XIII or at any Lending Installation specified in a
notice received by the Agent from such Lender. If the Agent receives, for the
account of a Lender, a payment from the Borrower and fails to remit such payment
to such Lender on the Business Day such payment is received (if received by 2:00
p.m., Chicago time, by the Agent) or on the next Business Day (if received after
2:00 p.m., Chicago time, by the Agent), the Agent shall pay to such Lender
interest on such payment at a rate per annum equal to the Federal Funds
Effective Rate for each day for which such payment is so delayed. The Agent is
hereby authorized to charge the account of the Borrower maintained with Bank One
for each payment of principal, interest, Reimbursement Obligations and fees as
it becomes due hereunder. Each reference to the Agent in this Section 2.12 shall
also be deemed to refer, and shall apply equally, to the LC Issuers, in the case
of payments required to be made by the Borrower to the LC Issuers pursuant to
Section 2.19.7.

     2.13 Noteless Agreement; Evidence of Indebtedness. (i) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

     (ii) The Agent shall also maintain accounts in which it will record (a) the
amount of each Loan made hereunder, the Type thereof and the Interest Period
with respect thereto and the amount of each Swing Line Loan made hereunder, (b)
the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender and the Swing Line Lender hereunder,
(c) the original stated amount of each Facility LC and the amount of LC
Obligations outstanding at any time and (d) the amount of any sum received by
the Agent hereunder from the Borrower and each Lender’s share thereof and the
amount thereof paid to the Swing Line Lender.

     (iii) The entries maintained in the accounts maintained pursuant to
paragraphs (i) and (ii) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Agent or any Lender (or the Swing Line Lender) to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Obligations in accordance with their terms.

     (iv) Any Lender may request that its Loans be evidenced by a promissory
note in substantially the form of Exhibit D (a “Note”). In such event, the
Borrower shall prepare, execute and deliver to such Lender such Note payable to
the order of such Lender. Thereafter, the Loans evidenced by such Note and
interest thereon shall at all times (prior to any assignment pursuant to
Section 12.3) be represented by one or more Notes payable to the order of the
payee named therein, except to the extent that any such Lender subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in paragraphs (i) and (ii) above.

25



--------------------------------------------------------------------------------



 



     2.14 Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Agent and the Swing Line Lender to extend, convert or continue Advances and
Swing Line Loans, effect selections of Types of Advances and to transfer funds
based on telephonic notices made by any person or persons the Agent or any
Lender in good faith believes to be acting on behalf of the Borrower, it being
understood that the foregoing authorization is specifically intended to allow
Borrowing Notices and Conversion/Continuation Notices to be given
telephonically. The Borrower agrees to deliver promptly to the Agent a written
confirmation, if such confirmation is requested by the Agent or any Lender or
Swing Line Lender, of each telephonic notice signed by an Authorized Officer. If
the written confirmation differs in any material respect from the action taken
by the Agent and the Lenders or Swing Line Lender, the records of the Agent and
the Lenders or Swing Line Lender shall govern absent manifest error.

     2.15 Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Floating Rate Advance shall be payable on each Payment Date, commencing
with the first such date to occur after the date hereof, on any date on which
the Floating Rate Advance is prepaid, whether due to acceleration or otherwise,
and on the Facility Termination Date. Interest accrued on that portion of the
outstanding principal amount of any Floating Rate Advance converted into a
Eurodollar Advance on a day other than a Payment Date shall be payable on the
Payment Date following the date of such conversion. Interest accrued on each
Eurodollar Advance shall be payable on the last day of its applicable Interest
Period, on any date on which the Eurodollar Advance is prepaid, whether by
acceleration or otherwise, and at maturity. Interest accrued on each Eurodollar
Advance having an Interest Period longer than three months shall also be payable
on the last day of each three-month interval during such Interest Period.
Commitment Fees and LC Fees and interest on Eurodollar Loans shall be calculated
for actual days elapsed on the basis of a 360-day year; interest on Floating
Rate Loans and Swing Line Loans shall be calculated for actual days elapsed on
the basis of a 365-day (or, if applicable, 366-day) year. Interest shall be
payable for the day an Advance is made but not for the day of any payment on the
amount paid if payment is received prior to 2:00 p.m. (Chicago time) in
accordance with Section 2.12. If any payment of principal of or interest on an
Advance shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.

     2.16 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Agent will notify each Lender of
the contents of each Aggregate Commitment reduction notice, Borrowing Notice,
Conversion/Continuation Notice, and repayment notice received by it hereunder.
Promptly after notice from an LC Issuer, the Agent will notify each Lender of
the contents of each request for issuance of a Facility LC hereunder. The Agent
will notify each Lender of the interest rate applicable to each Eurodollar
Advance promptly upon determination of such interest rate and will give each
Lender prompt notice of each change in the Alternate Base Rate.

     2.17 Lending Installations. Each Lender may book its Loans and its
participation in any LC Obligations, the Swing Line Lender may book the Swing
Line Loans and each LC Issuer may book the Facility LCs at any Lending
Installation selected by such Lender, Swing Line Lender or LC Issuer, as the
case may be, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans,

26



--------------------------------------------------------------------------------



 



Swing Line Loans, Facility LCs, participations in LC Obligations and any Notes
and the Swing Line Note issued hereunder shall be deemed held by each Lender,
Swing Line Lender or LC Issuer, as the case may be, for the benefit of any such
Lending Installation. Each Lender, Swing Line Lender and LC Issuer may, by
written notice to the Agent and the Borrower in accordance with Article XIII,
designate replacement or additional Lending Installations through which Loans
and Swing Line Loans will be made by it or Facility LCs will be issued by it and
for whose account Loan or Swing Line Loan payments or payments with respect to
Facility LCs are to be made.

     2.18 Non-Receipt of Funds by the Agent. Unless the Borrower or a Lender, as
the case may be, notifies the Agent (i) in the case of the Borrower, prior to
the date on which it is scheduled to make a payment of principal, interest or
fees to the Agent for the account of the Lenders or (ii) in the case of a
Lender, prior to the date on which it is scheduled to make a Eurodollar Advance
or 30 minutes prior to the time at which it is scheduled to make a Floating Rate
Advance, that it does not intend to make such payment, the Agent may assume that
such payment has been made. The Agent may, but shall not be obligated to, make
the amount of such payment available to the intended recipient in reliance upon
such assumption. If such Lender or the Borrower, as the case may be, has not in
fact made such payment to the Agent, the recipient of such payment shall, on
demand by the Agent, repay to the Agent the amount so made available together
with interest thereon in respect of each day during the period commencing on the
date such amount was so made available by the Agent until the date the Agent
recovers such amount at a rate per annum equal to (x) in the case of payment by
a Lender, the Federal Funds Effective Rate for such day for the first three days
and, thereafter, the interest rate applicable to the relevant Loan or (y) in the
case of payment by the Borrower, the interest rate applicable to the relevant
Loan.

     2.19 Facility LCs.

     2.19.1 Issuance. Each LC Issuer hereby agrees, on the terms and conditions
set forth in this Agreement, to issue standby Letters of Credit (each such
Letter of Credit and each Existing LC, a “Facility LC”) and to renew, extend,
increase, decrease or otherwise modify each Facility LC (“Modify,” and each such
action a “Modification”), from time to time from and including the date of this
Agreement and prior to the Facility Termination Date upon the request of the
Borrower; provided that immediately after each such Facility LC is issued or
Modified, (i) the aggregate amount of the outstanding LC Obligations shall not
exceed $250,000,000 and (ii) the Aggregate Outstanding Credit Exposure shall not
exceed the Aggregate Commitment and provided, further, that with respect to each
Modification (other than an increase or extension), the beneficiary under such
Facility LC shall have consented in writing thereto. No Facility LC shall have
an expiry date later than the Facility Termination Date.

     2.19.2 Participations. Upon the issuance or Modification by the LC Issuer
of a Facility LC in accordance with this Section 2.19 (or, in the case of the
Existing LC, on the Closing Date), the applicable LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from such LC Issuer, a participation in such

27



--------------------------------------------------------------------------------



 



Facility LC (and each Modification thereof) and the related LC Obligations in
proportion to its Pro Rata Share.

     2.19.3 Notice. Subject to Section 2.19.1, the Borrower shall give the
applicable LC Issuer notice from an Authorized Person prior to 10:00 a.m.
(Chicago time) at least one two (2) Business Days (or such lesser period to
which an LC Issuer may agree) prior to the proposed date of issuance or
Modification of each Facility LC, specifying the beneficiary, the proposed date
of issuance (or Modification) and the expiry date of such Facility LC, and
describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby. Upon receipt of such notice, such
LC Issuer shall promptly notify the Agent, and the Agent shall promptly notify
each Lender, of the contents thereof and of the amount of such Lender’s
participation in such proposed Facility LC. The issuance, renewal, extension or
increase by an LC Issuer of any Facility LC shall, be subject to the conditions
precedent set forth in Article IV (the satisfaction of which the LC Issuer shall
have no duty to ascertain). The issuance or Modification by an LC Issuer of any
Facility LC shall also be subject to the conditions precedent that such Facility
LC shall be satisfactory to the LC Issuer and that the Borrower shall have
executed and delivered such application agreement and/or such other instruments
and agreements relating to such Facility LC as the LC Issuer shall have
reasonably requested (each, a “Facility LC Application”). In the event of any
conflict between the terms of this Agreement and the terms of any Facility LC
Application, the terms of this Agreement shall control. The LC Issuer shall not
issue, renew, extend or increase any Facility LC hereunder if it has received
written notice from the Agent, the Borrower or the Required Lenders, prior to
the requested date of issuance, renewal, extension or increase of the applicable
Facility LC, that one or more applicable conditions contained in Section 4.2
shall not be satisfied.

     2.19.4 Compensation for Facility LCs. The Borrower agrees to pay to the
Agent, in the case of each Facility LC, a fee (the “LC Fee”) therefor, in an
amount per annum equal to the Applicable Margin for Eurodollar Advances on the
amount of such Facility LC, payable quarterly in arrears not later than five
(5) Business Days following the Agent’s delivery to Borrower of the quarterly
statement specifying the amount of the LC Fees properly due and payable
hereunder with respect to the preceding calendar quarter (each date on which
such payment is due being herein referred to as a “Quarterly Payment Date”) and
on the Facility Termination Date (which payment shall be in the amount of all
accrued and unpaid Facility LC Fees). LC Fees shall be calculated, on a pro rata
basis for the period to which such payment applies, for actual days on which
such Facility LC was outstanding during such period, on the basis of a 360-day
year. The Agent shall, with reasonable promptness following receipt from all LC
Issuers of the reports provided for in Section 2.19.5 for the months of March,
June, September and December, respectively, deliver to the Borrower a quarterly
statement of the LC Fees then due and payable. The Agent shall promptly remit
such LC Fees, when received by the Agent, as follows: (i) to each LC Issuer,
solely for its own account, with respect to each Facility LC issued by such LC
Issuer, an amount per annum equal to the product of (A) 0.125% per annum and
(B) the face amount of such Facility LC and (ii) to all Lenders, ratably, the
balance of such LC Fees. LC Fees shall be payable hereunder with respect to the
Existing LCs from and after the Closing Date. Each LC Issuer shall also

28



--------------------------------------------------------------------------------



 



have the right to charge the Borrower, solely for such LC Issuer’s own account,
customary processing fees, charges and expenses of issuing and servicing
Facility LCs.

     2.19.5 LC Issuer Reporting Requirements. Each LC Issuer shall, no later
than the third (3rd) Business Day following the last day of each month, provide
to the Agent a schedule of the Facility LCs issued by it showing the issuance
date, account party, original face amount, amount (if any) paid thereunder,
expiration date and the reference number of each Facility LC outstanding at any
time during such month (and indicating, with respect to each Facility LC,
whether it is a Financial LC or a Performance LC) and the aggregate amount (if
any) payable by the Borrower to such LC Issuer during the month pursuant to
Sections 3.1 and 3.2. Copies of such reports shall be provided promptly to each
Lender by the Agent. The reporting requirements hereunder are in addition to
those set forth in Section 2.19.3.

     2.19.6 Administration; Reimbursement by Lenders. Upon receipt by an LC
Issuer from the beneficiary of any Facility LC of any demand for payment under
such Facility LC, such LC Issuer shall notify the Agent and the Agent shall
promptly notify the Borrower and each other Lender as to the amount to be paid
by such LC Issuer as a result of such demand and the proposed payment date (the
“LC Payment Date”). The responsibility of the LC Issuer to the Borrower and each
Lender shall be only to determine that the documents (including each demand for
payment) delivered under each Facility LC in connection with such presentment
shall be in conformity in all material respects with such Facility LC. Each LC
Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs issued by it as it does with respect to
letters of credit in which no participations are granted, it being understood
that in the absence of any gross negligence or willful misconduct by an LC
Issuer, each Lender shall be unconditionally and irrevocably liable without
regard to the occurrence of any Default or any condition precedent whatsoever,
to reimburse such LC Issuer on demand for (i) such Lender’s Pro Rata Share of
the amount of each payment made by such LC Issuer under each Facility LC to the
extent such amount is not reimbursed by the Borrower pursuant to Section 2.19.7
below, plus (ii) interest on the foregoing amount to be reimbursed by such
Lender, for each day from the date of such LC Issuer’s demand for such
reimbursement (or, if such demand is made after 11:00 a.m. (Chicago time) on
such date, from the next succeeding Business Day) to the date on which such
Lender pays the amount to be reimbursed by it, at a rate of interest per annum
equal to the Federal Funds Effective Rate for the first three days and,
thereafter, at a rate of interest equal to the rate applicable to Floating Rate
Advances.

     2.19.7 Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse each LC Issuer on or before the
applicable LC Payment Date for any amounts to be paid by such LC Issuer upon any
drawing under any Facility LC, without presentment, demand, protest or other
formalities of any kind; provided that neither the Borrower nor any Lender shall
hereby be precluded from asserting any claim for direct (but not consequential)
damages suffered by the Borrower or such Lender to the extent, but only to the
extent, caused by (i) the willful misconduct or gross negligence of such LC
Issuer in determining whether a request presented under any Facility LC issued
by it complied with the terms of such Facility LC or (ii) such LC

29



--------------------------------------------------------------------------------



 



Issuer’s failure to pay under any Facility LC issued by it after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC. All such amounts paid by an LC Issuer and remaining unpaid
by the Borrower shall bear interest, payable on demand, for each day until paid
at a rate per annum equal to (x) the rate applicable to Floating Rate Advances
for such day if such day falls on or before the applicable LC Payment Date and
(y) the sum of 2% plus the rate applicable to Floating Rate Advances for such
day if such day falls after such LC Payment Date. Each LC Issuer will pay to
each Lender ratably in accordance with its Pro Rata Share all amounts received
by it from the Borrower for application in payment, in whole or in part, of the
Reimbursement Obligation in respect of any Facility LC issued by such LC Issuer,
but only to the extent such Lender has made payment to such LC Issuer in respect
of such Facility LC pursuant to Section 2.19.6. Subject to the terms and
conditions of this Agreement (including without limitation the submission of a
Borrowing Notice in compliance with Section 2.8 and the satisfaction of the
applicable conditions precedent set forth in Article IV), the Borrower may
request an Advance hereunder for the purpose of satisfying any Reimbursement
Obligation.

     2.19.8 Obligations Absolute. The Borrower’s obligations under this
Section 2.19 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against any LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with each LC Issuer
and each Lender that the LC Issuers and the Lenders shall not be responsible
for, and the Borrower’s Reimbursement Obligation in respect of any Facility LC
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even if such documents should in fact
prove to be in any or all respects invalid, fraudulent or forged, or any dispute
between or among the Borrower, any of its Affiliates, the beneficiary of any
Facility LC or any financing institution or other party to whom any Facility LC
may be transferred or any claims or defenses whatsoever of the Borrower or of
any of its Affiliates against the beneficiary of any Facility LC or any such
transferee. No LC Issuer shall be liable for any error, omission, interruption
or delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Facility LC. The Borrower agrees that any
action taken or omitted by any LC Issuer or Lender under or in connection with
each Facility LC and the related drafts and documents, if done without gross
negligence or willful misconduct, shall be binding upon the Borrower and shall
not put any LC Issuer or Lender under any liability to the Borrower. Nothing in
this Section 2.19.8 is intended to limit the right of the Borrower to make a
claim against an LC Issuer for damages as contemplated by the proviso to the
first sentence of Section 2.19.7.

     2.19.9 Actions of LC Issuer. Each LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such LC Issuer.
Each LC Issuer shall be fully justified in failing or refusing to take any
action under this Agreement unless it shall first have received such advice or
concurrence of the

30



--------------------------------------------------------------------------------



 



Required Lenders as it reasonably deems appropriate or it shall first be
indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Notwithstanding any other provision of this
Section 2.19, each LC Issuer shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement in accordance with a request of
the Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and any future holders of a
participation in any Facility LC.

     2.19.10 Indemnification. The Borrower hereby agrees to indemnify and hold
harmless each Lender, each LC Issuer and the Agent, and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, costs or expenses which such Lender, such LC
Issuer or the Agent may incur (or which may be claimed against such Lender, such
LC Issuer or the Agent by any Person whatsoever) by reason of or in connection
with the issuance, execution and delivery or transfer of or payment or failure
to pay under any Facility LC or any actual or proposed use of any Facility LC,
including, without limitation, any claims, damages, losses, liabilities, costs
or expenses which such LC Issuer may incur by reason of or in connection with
(i) the failure of any other Lender to fulfill or comply with its obligations to
such LC Issuer hereunder (but nothing herein contained shall affect any rights
the Borrower may have against any defaulting Lender) or (ii) by reason of or on
account of such LC Issuer issuing any Facility LC which specifies that the term
“Beneficiary” included therein includes any successor by operation of law of the
named Beneficiary, but which Facility LC does not require that any drawing by
any such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to such LC Issuer, evidencing the appointment of such successor
Beneficiary; provided that the Borrower shall not be required to indemnify any
Lender, LC Issuer or the Agent for any claims, damages, losses, liabilities,
costs or expenses to the extent, but only to the extent, caused by (x) the
willful misconduct or gross negligence of such LC Issuer in determining whether
a request presented under any Facility LC complied with the terms of such
Facility LC or (y) such LC Issuer’s failure to pay under any Facility LC after
the presentation to it of a request strictly complying with the terms and
conditions of such Facility LC. Nothing in this Section 2.19.10 is intended to
limit the obligations of the Borrower under any other provision of this
Agreement.

     2.19.11 Lenders’ Indemnification. Each Lender shall, ratably in accordance
with its Pro Rata Share, indemnify each LC Issuer, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or such LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of the Facility LC) that such indemnitees may suffer or incur in connection with
this Section 2.19 or any action taken or omitted by such indemnitees hereunder.

31



--------------------------------------------------------------------------------



 



     2.19.12 Facility LC Collateral Account. The Borrower agrees that it will,
upon the request of the Agent or the Required Lenders and until the final
expiration date of any Facility LC and thereafter as long as any amount is
payable to any LC Issuer or the Lenders in respect of any Facility LC, maintain
a special collateral account pursuant to arrangements satisfactory to the Agent
(the “Facility LC Collateral Account”) at the Agent’s office at the address
specified pursuant to Article XIII, in the name of such Borrower but under the
sole dominion and control of the Agent, for the benefit of the Lenders and in
which such Borrower shall have no interest other than as set forth in Section
8.1. The Borrower hereby pledges, assigns and grants to the Agent, on behalf of
and for the ratable benefit of the Lenders and LC Issuers, a security interest
in all of the Borrower’s right, title and interest in and to all funds which may
from time to time be on deposit in the Facility LC Collateral Account to secure
the prompt and complete payment and performance of the Obligations. The Agent
will invest any funds on deposit from time to time in the Facility LC Collateral
Account in certificates of deposit of Bank One having a maturity not exceeding
30 days. Nothing in this Section 2.19.12 shall either obligate the Agent to
require the Borrower, or require the Borrower, to deposit any funds in the
Facility LC Collateral Account or limit the right of the Agent to release any
funds held in the Facility LC Collateral Account in each case other than as
required by Section 2.20(c) or Section 8.1.

     2.19.13 Rights as a Lender. In its capacity as a Lender, each LC Issuer
shall have the same rights and obligations as any other Lender.

     2.20 Extension of Facility Termination Date. (a) Not more than once in any
fiscal year of the Borrower, the Borrower may request an extension of the
Facility Termination Date to a date not later than the fifth (5th) anniversary
of the date of such request by submitting a request for an extension (the
“Extension Request”) to the Agent not less than 180 days prior to the then
scheduled Facility Termination Date. Promptly upon (but not later than five
Business Days after) the Agent’s receipt and approval of the Extension Request,
the Agent shall deliver to each Lender a copy of, and shall request each Lender
to approve, the Extension Request. Each Lender approving the Extension Request
shall deliver its written approval no later than 60 days after such Lender’s
receipt of the Extension Request. If the written approval of the Extension
Request by Lenders whose Pro Rata Shares equal or exceed 66-2/3% in the
aggregate is received by the Agent within such 60-day period and provided no
Default exists on the last day of such 60-day period, the Facility Termination
Date shall be extended as specified in the Extension Request but only with
respect to the Lenders that have given their written approval. Except to the
extent that a Lender that did not give its written approval to such Extension
Request (“Rejecting Lender”) is replaced as provided in Section 2.21, the Loans
and all interest thereon, fees and other Obligations owed to such Rejecting
Lender shall be paid in full on the Facility Termination Date as determined
prior to such Extension Request (the “Rejecting Lender’s Facility Termination
Date”).

     (b) If Lenders whose Pro Rata Shares equal or exceed 66-2/3% in the
aggregate approve the Extension Request, the Borrower, upon notice to the Agent
and any Rejecting Lender, may, subject to the provisions of the last sentence of
Section 2.20(c), terminate the Commitment of such Rejecting Lender (or such
portion of such Commitment that is not assigned to a Replacement Lender in
accordance with Section 2.21), which termination shall

32



--------------------------------------------------------------------------------



 



occur as of a date set forth in such Borrower’s notice but in no event more than
thirty (30) days following such notice. The termination of a Lender’s Commitment
shall be effected in accordance with Section 2.20(c).

     (c) If the Borrower elects to terminate a Commitment of a Rejecting Lender
as provided in Section 2.20(b), the Borrower shall pay to the Rejecting Lender
all Obligations due and owing to it hereunder or under any other Loan Document,
including, without limitation, the aggregate outstanding principal amount of the
Loans owed to such Rejecting Lender, together with accrued interest thereon
through the date of such termination, amounts payable under Sections 3.1 and 3.2
and the Reimbursement Obligations, Commitment Fees and LC Fees payable to such
Rejecting Lender. Upon request by the Borrower or the Agent, the Rejecting
Lender will deliver to the Borrower and the Agent a letter setting forth the
amounts payable to such Rejecting Lender as set forth above. Upon the
termination of such Rejecting Lender’s Commitment and payment of the amounts
provided for in the immediately preceding sentence, the Borrower shall have no
further obligations to such Rejecting Lender under this Agreement and such
Rejecting Lender shall cease to be a Lender, provided, however, that such
Rejecting Lender shall continue to be entitled to the benefits of Sections
2.19.10, 2.19.11, 2.19.12, 3.1, 3.2, 3.4, 3.5, 6.8(c), 9.6, 9.10 and this
Section 2.20(c), as well as to any fees accrued for its account hereunder not
yet paid, and shall continue to be obligated under Section 10.8 with respect to
obligations and liabilities accruing prior to the termination of such Rejecting
Lender’s Commitment. If, as a result of the termination of the Rejecting
Lender’s Commitment, any payment of a Eurodollar Loan occurs on a day which is
not the last day of the applicable Interest Period, the Borrower shall pay to
the Agent for the benefit of the Lenders (including any Rejecting Lender) any
loss or cost incurred by the Lenders (including any Rejecting Lender) resulting
therefrom in accordance with Section 3.4. Upon the effective date of the
termination of the Rejecting Lender’s Commitment, the Aggregate Commitment shall
be reduced by the amount of the terminated Commitment of the Rejecting Lender,
and each other Lender shall be deemed to have irrevocably and unconditionally
purchased and received (subject to the provisions of the last sentence of this
Section 2.20(c)), without recourse or warranty, from the Rejecting Lender, an
undivided interest and participation in any Facility LC then outstanding,
ratably, such that each Lender (excluding the Rejecting Lender but including any
Replacement Lender that acquires an interest hereunder from such Rejecting
Lender) holds a participation interest in each Facility LC in proportion to the
ratio that such Rejecting Lender’s Commitment (upon the effective date of such
termination of the Rejecting Lender’s Commitment) bears to the Aggregate
Commitment (as reduced by the termination of such Rejecting Lender’s Commitment
or a part thereof). Notwithstanding the foregoing, if, upon the termination of
the Commitment of such Rejecting Lender, the sum of the outstanding principal
balance of the Advances and Swing Line Loans and the LC Obligations would exceed
the Aggregate Commitment (as reduced), the Borrower may not terminate such
Rejecting Lender’s Commitment unless the Borrower, on or prior to the effective
date of such termination, prepays, in accordance with the provisions of this
Agreement, outstanding Advances or Swing Line Loans or causes to be canceled,
released and returned to the applicable LC Issuer outstanding Facility LCs or
deposits cash into the Facility LC Collateral Account in sufficient amounts in
the aggregate such that, on the effective date of such termination, the sum of
the Aggregate Outstanding Credit Exposure and the amounts held in the Facility
LC Collateral Account does not exceed the Aggregate Commitment (as reduced). In
the event that the Borrower makes such deposit into the Facility LC Collateral
Account, such deposits shall be applied by the Agent to pay to the applicable LC
Issuer amounts drawn on any

33



--------------------------------------------------------------------------------



 



Facility LC that are not reimbursed by the Borrower and, provided no Default has
occurred that is continuing, shall be returned to the Borrower when the
Aggregate Outstanding Credit Exposure equals or is less than the Aggregate
Commitment.

     2.21 Replacement of Lender. (a) If the Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any
Lender’s obligation to make or continue, or to convert Floating Rate Loans into,
Eurodollar Loans shall be suspended pursuant to Section 3.3 or a Lender is a
Rejecting Lender (any Lender so affected, an “Affected Lender”), the Borrower
may elect, if such amounts continue to be charged or such suspension is still
effective or if such Affected Lender is a Rejecting Lender, to replace such
Affected Lender as a Lender party to this Agreement, provided that no Default or
Unmatured Default shall have occurred and be continuing at the time of such
replacement, and provided further that, concurrently with such replacement,
(i) another bank or other entity which is reasonably satisfactory to the
Borrower and the Agent shall agree, as of such date, to purchase for cash the
Advances and other Obligations due to the Affected Lender pursuant to an
assignment substantially in the form of Exhibit E and to become a Lender for all
purposes under this Agreement and to assume all obligations of the Affected
Lender to be terminated as of such date and to comply with the requirements of
Section 12.3 applicable to assignments (such bank or other entity, a
“Replacement Lender”), and (ii) the Borrower shall pay to such Affected Lender
in same day funds on the day of such replacement (A) all interest, fees and
other amounts then accrued but unpaid to such Affected Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Affected Lender under Sections 3.1, 3.2 and 3.5, and (B) an
amount, if any, equal to the payment which would have been due to such Lender on
the day of such replacement under Section 3.4 had the Loans of such Affected
Lender been prepaid on such date rather than sold to the Replacement Lender.
Upon replacement of such Affected Lender and payment of the amounts provided for
in the immediately preceding sentence, the Borrower shall have no further
obligations to such Affected Lender under this Agreement and such Affected
Lender shall cease to be a Lender, provided, however, such Affected Lender shall
continue to be entitled to the benefits of Sections 2.19.10, 2.19.11, 2.19.12,
3.1, 3.2, 3.4, 3.5, 6.8(c), 9.6 and 9.10, as well as to any fees accrued for its
account hereunder and not yet paid, and shall continue to be obligated under
Section 10.8 with respect to obligations and liabilities accruing prior to such
Affected Lender’s replacement..

     (b) In the event that the Affected Lender is a Rejecting Lender, the
Borrower may elect to have a part of the Rejecting Lender’s rights and
obligations under this Agreement and the other Loan Documents assigned pursuant
to this Section 2.21, provided that the Borrower also elects, pursuant to
Section 2.20(b) to terminate the entire amount of such Rejecting Lender’s
Commitment not so assigned, which termination shall be effective on the date on
which such assignment of the Rejecting Lender’s rights and obligations is
consummated under this Section 2.21.

     2.22 Swing Line. (a) The Swing Line Lender agrees, on the terms and
conditions hereinafter set forth, to make loans (“Swing Line Loans”) to the
Borrower from time to time during the period from the date of this Agreement, up
to but not including the Facility Termination Date, in an aggregate principal
amount not to exceed at any time outstanding the lesser of (i) the Swing Line
Commitment or (ii) the Aggregate Available Commitment. The Swing Line Loan shall
be evidenced by a note in the form of Exhibit F hereto (the “Swing Line

34



--------------------------------------------------------------------------------



 



Note”). Swing Line Loans shall bear interest at the Floating Rate, which
interest shall be payable monthly on each Payment Date.

     (b) Each Swing Line Loan which shall not utilize the Swing Line Commitment
in full shall be in an amount not less than One Million Dollars ($1,000,000)
and, if in excess thereof, in integral multiples of One Hundred Thousand Dollars
($100,000). Within the limits of the Swing Line Commitment, the Borrower may
borrow, repay and reborrow under this Section 2.22.

     (c) The Borrower shall give the Swing Line Lender notice of any request for
a Swing Line Loan not later than 3:00 p.m. Chicago time on the Business Day of
such Swing Line Loan, specifying the amount of such requested Swing Line Loan.
All notices given by the Borrower under this Section 2.22(c) shall be
irrevocable. Upon fulfillment of the applicable conditions set forth in
Article IV, the Swing Line Lender will make the Swing Line Loan available to the
Borrower in immediately available funds by crediting the amount thereof to the
Borrower’s account with the Swing Line Lender, provided, however, that the Swing
Line Lender shall not make a Swing Line Loan hereunder if it has received
written notice from the Agent, the Borrower or the Required Lenders, prior to
the requested date of such Swing Line Loan, that one or more applicable
conditions contained in Section 4.2 shall not be satisfied.

     (d) Each Swing Line Loan shall be paid in full on or before the fifth (5th)
Business Day following the making of such Swing Line Loan. Payment of a Swing
Line Loan may be effected by an Advance pursuant to Section 2.8. If such Swing
Line Loan is not paid in full by the fifth (5th) Business Day following the
making of such Swing Line Loan, it shall be paid from the proceeds of an Advance
made by the close of the next Business Day pursuant to Section 2.8, which
Advance shall be made by the Lenders upon request by the Agent without regard to
whether a Borrowing Notice is delivered or the conditions to such Advance under
Section 4.2 are satisfied (provided the conditions to the making of such Swing
Line Loan were satisfied). If for any reason such Advance cannot be made, the
Lenders shall, upon notice from the Agent, purchase (without recourse or
warranty) participations equal to their Pro Rata Shares of such Swing Line Loan.

ARTICLE III

YIELD PROTECTION; TAXES

     3.1 Yield Protection. If, on or after the date of this Agreement, the
adoption of any change in any Requirement of Law or in the interpretation or
administration thereof by any governmental or quasi-governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender or LC Issuer or applicable
Lending Installation with any request or directive (whether or not having the
force of law) of any such authority, central bank or comparable agency:



  (i)   subjects any Lender or LC Issuer or any applicable Lending Installation
to any Taxes, or changes the basis of taxation of payments (other than with
respect to Excluded Taxes) to any Lender or LC Issuer in respect of its
Eurodollar Loans, Facility LCs or participations therein, or

35



--------------------------------------------------------------------------------



 



  (ii)   imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or LC
Issuer or any applicable Lending Installation (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurodollar Advances), or     (iii)   imposes on such Lender or LC Issuer or any
applicable Lending Installation any other condition,

and the result of any of the foregoing is to increase the cost to such Lender or
LC Issuer or applicable Lending Installation, as the case may be, of making or
maintaining its Eurodollar Loans or Commitment or of issuing or participating in
Facility LCs or to reduce the return received by such Lender or LC Issuer or
applicable Lending Installation, as the case may be, in connection with such
Eurodollar Loans, or Commitment, or Facility LCs or participations therein,
then, within 15 days of demand by such Lender or LC Issuer, as the case may be,
the Borrower shall pay such Lender or LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or LC Issuer, as the
case may be, for such increased cost or reduction in amount received.

     3.2 Changes in Capital Adequacy Regulations. If a Lender or LC Issuer
determines the amount of capital required or expected to be maintained by such
Lender or LC Issuer, any Lending Installation of such Lender or LC Issuer, or
any corporation controlling such Lender or LC Issuer is increased as a result of
a Change, then, within 15 days of demand by such Lender or LC Issuer, the
Borrower shall pay such Lender or LC Issuer the amount necessary to compensate
for any shortfall in the rate of return on the portion of such increased capital
which such Lender or LC Issuer determines is attributable to this Agreement, its
Outstanding Credit Exposure or its Commitment to make Loans and issue or
participate in Facility LCs, as the case may be, hereunder (after taking into
account such Lender’s or LC Issuer’s policies as to capital adequacy). The
Borrower shall not be required to compensate any Lender pursuant to this
paragraph for any amounts incurred more than 90 days prior to the date such
Lender notifies the Borrower of such Lender’s intention to claim compensation
therefor; provided, however, that if the circumstances giving rise to such claim
have a retroactive effect, then such 90-day period shall be extended to include
the period of such retroactive effect. “Change” means (i) any change after the
date of this Agreement in the Risk-Based Capital Guidelines or (ii) any adoption
of or change in any other law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation, or directive (whether or not
having the force of law) after the date of this Agreement which affects the
amount of capital required or expected to be maintained by any Lender or LC
Issuer or any Lending Installation or any corporation controlling any Lender or
LC Issuer. “Risk-Based Capital Guidelines” means (i) the risk-based capital
guidelines in effect in the United States on the date of this Agreement,
including transition rules, and (ii) the corresponding capital regulations
promulgated by regulatory authorities outside the United States implementing the
July 1988 report of the Basle Committee on Banking Regulation and Supervisory
Practices Entitled “International Convergence of Capital Measurements and
Capital Standards,” including transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement.

36



--------------------------------------------------------------------------------



 



     3.3 Availability of Types of Advances. If any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine that (i) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (ii) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, then
the Agent shall suspend the availability of Eurodollar Advances until the Lender
notifies the Agent and the Borrower that the circumstances giving rise to such
determination no longer exist, and require any affected Eurodollar Advances to
be repaid or converted to Floating Rate Advances, subject to the payment of any
funding indemnification amounts required by Section 3.4, either on the last day
of the Interest Period thereof, if such Lender may lawfully continue to maintain
such Eurodollar Loans, or immediately, if such Lender may not lawfully continue
to maintain such Eurodollar Loans.

     3.4 Funding Indemnification. If any payment of a Eurodollar Advance occurs
on a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made on the date specified by the Borrower for any reason other than default by
the Lenders or there is a failure to make any prepayment on any date with
respect to which a notice of prepayment has been delivered, the Borrower will
indemnify each Lender for any loss or cost incurred by it resulting therefrom,
including, without limitation, any loss or cost in liquidating or employing
deposits acquired to fund or maintain such Eurodollar Advance.

     3.5 Taxes. (i) All payments by the Borrower to or for the account of any
Lender, LC Issuer or the Agent hereunder or under any Note or Facility LC
Application shall be made free and clear of and without deduction for any and
all Taxes. If the Borrower shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder to any Lender, LC Issuer or the Agent,
(a) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 3.5) such Lender, LC Issuer or the Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (b) the Borrower shall make such deductions, (c) the
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) the Borrower shall furnish to the Agent
the original copy of a receipt evidencing payment thereof within 30 days after
such payment is made.

     (ii) In addition, the Borrower hereby agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any Note or
Facility LC Application or from the execution or delivery of, or otherwise with
respect to, this Agreement or any Note or Facility LC Application (“Other
Taxes”).

     (iii) The Borrower hereby agrees to indemnify the Agent and each Lender and
LC Issuer for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Agent or such Lender or LC Issuer as a result of its
Commitment, any Loans made by it hereunder, or otherwise in connection with its
participation in this Agreement and any liability (including penalties,

37



--------------------------------------------------------------------------------



 



interest and expenses) arising therefrom or with respect thereto. Payments due
under this indemnification shall be made within 30 days of the date the Agent or
such Lender or LC Issuer makes demand therefor pursuant to Section 3.6.

     (iv) Each Lender that is not incorporated under the laws of the United
States of America or a state thereof (each a “Non-U.S. Lender”) agrees that it
will, not more than ten Business Days after the date of this Agreement, (i)
deliver to the Agent two duly completed copies of United States Internal Revenue
Service Form W-8BEN or W-8ECI, certifying in either case that such Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, and (ii) deliver to the
Agent a United States Internal Revenue Form W-8 or W-9, as the case may be, and
certify that it is entitled to an exemption from United States backup
withholding tax. Each Non-U.S. Lender further undertakes to deliver to each of
the Borrower and the Agent (x) renewals or additional copies of such form (or
any successor form) on or before the date that such form expires or becomes
obsolete, and (y) after the occurrence of any event requiring a change in the
most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Borrower or the Agent. All forms
or amendments described in the preceding sentence shall certify that such Lender
is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, unless an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form or amendment with
respect to it and such Lender advises the Borrower and the Agent that it is not
capable of receiving payments without any deduction or withholding of United
States federal income tax.

     (v) For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (iv), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv), above, the Borrower shall take
such steps as such Non-U.S. Lender shall reasonably request to assist such
Non-U.S. Lender to recover such Taxes.

     (vi) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.

     (vii) If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender

38



--------------------------------------------------------------------------------



 



failed to notify the Agent of a change in circumstances which rendered its
exemption from withholding ineffective, or for any other reason), such Lender
shall indemnify the Agent fully for all amounts paid, directly or indirectly, by
the Agent as tax, withholding therefor, or otherwise, including penalties and
interest, and including taxes imposed by any jurisdiction on amounts payable to
the Agent under this subsection, together with all costs and expenses related
thereto (including attorneys fees and time charges of attorneys for the Agent,
which attorneys may be employees of the Agent). The obligations of the Lenders
under this Section 3.5(vii) shall survive the payment of the Obligations and
termination of this Agreement.

     3.6 Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Loans to reduce any liability of the Borrower to such
Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurodollar Advances under Section 3.3, so long as such designation is not, in
the judgment of such Lender, disadvantageous to such Lender. Each Lender shall
deliver a written statement of such Lender to the Borrower (with a copy to the
Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5. Such
written statement shall set forth in reasonable detail the calculations upon
which such Lender determined such amount and shall be final, conclusive and
binding on the Borrower in the absence of manifest error. Determination of
amounts payable under such Sections in connection with a Eurodollar Loan shall
be calculated as though each Lender funded its Eurodollar Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the Eurodollar Rate applicable to such Loan,
whether in fact that is the case or not. Unless otherwise provided herein, the
amount specified in the written statement of any Lender shall be payable on
demand after receipt by the Borrower of such written statement. The obligations
of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of
the Obligations and termination of this Agreement.

ARTICLE IV

CONDITIONS PRECEDENT

     4.1 Initial Credit Extension. The Lenders shall not be required to make the
initial Credit Extension hereunder unless the Borrower has furnished to the
Agent with sufficient copies for the Lenders:



  (i)   Copies of the articles or certificate of incorporation of the Borrower,
together with all amendments thereto, and a certificate of good standing of the
Borrower, each certified by the appropriate governmental officer in its
jurisdiction of incorporation; any other information required by Section 326 of
the USA PATRIOT ACT or necessary for the Agent or any Lender to verify the
identity of Borrower as required by Section 326 of the USA PATRIOT ACT; and such
comparable documents as Agent may require with respect to the Guarantors.    
(ii)   Copies, certified by the Secretary or Assistant Secretary of the
Borrower, of its by-laws and of its Board of Directors’ resolutions and of
resolutions or actions of any other body authorizing the execution of the Loan

39



--------------------------------------------------------------------------------



 



      Documents to which the Borrower is a party and copies, certified by the
Secretary, Assistant Secretary or comparable officer of each Guarantor of the
Board of Directors’ resolutions and of resolutions or actions of any other party
authorizing the execution of the Guaranty.     (iii)   An incumbency
certificate, executed by the Secretary or Assistant Secretary of the Borrower,
which shall identify by name and title and bear the signatures of the
Responsible Officials and any other officers of the Borrower authorized to sign
the Loan Documents to which the Borrower is a party, upon which certificate the
Agent and the Lenders shall be entitled to rely until informed of any change in
writing by the Borrower; and such comparable certificates as Agent may require
with respect to the Guarantors.     (iv)   A certificate, signed by the chief
financial officer of the Borrower, stating that on the initial Credit Extension
Date no Default or Unmatured Default has occurred and is continuing.     (v)  
Written opinions of the Borrower’s and Guarantor’s counsel, addressed to the
Lenders in substantially the forms of Exhibits G-1 and G-2.     (vi)   The Swing
Line Note and any Notes requested by a Lender pursuant to Section 2.13 payable
to the order of each such requesting Lender.     (vii)   Written money transfer
instructions, in substantially the form of Exhibit H, addressed to the Agent and
signed by a Responsible Official, together with such other related money
transfer authorizations as the Agent may have reasonably requested.     (viii)  
Evidence satisfactory to the Agent that all Indebtedness (other than the
Existing LCs) under the Existing Credit Agreement shall have been simultaneously
paid in full and the Existing Credit Agreement shall have been terminated.    
(ix)   Such other documents as the Agent or its counsel may have reasonably
requested.

     4.2 Each Credit Extension. The Lenders, LC Issuer and Swing Line Lender
shall not be required to make any Credit Extension unless on the applicable
Credit Extension Date:



  (i)   There exists no Default or Unmatured Default.     (ii)   The
representations and warranties contained in Article V are true and correct as of
such Credit Extension Date except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date.

40



--------------------------------------------------------------------------------



 



Each Borrowing Notice with respect to each such Advance or request for issuance
of a Facility LC or request for a Swing Line Loan shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 4.2(i) and (ii) have been satisfied. Notwithstanding the foregoing, in
the case of a Loan (provided for in Section 2.22(d)) made to repay a Swing Line
Loan, the satisfaction of the foregoing conditions with respect to such Swing
Line Loan shall constitute satisfaction of such conditions with respect to the
Loan to be made to repay such Swing Line Loan as provided for in Section
2.22(d).

ARTICLE V

REPRESENTATIONS AND WARRANTIES

     The Borrower represents and warrants to the Lenders that:

     5.1 Incorporation, Qualification, Powers and Capital Stock. The Borrower is
a corporation duly incorporated, validly existing and in good standing under the
laws of the State of Maryland. The Borrower is duly qualified to do business as,
and is in good standing as, a foreign corporation in each jurisdiction in which
the conduct of its business or the ownership or leasing of its properties makes
such qualification necessary except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect. The Borrower has all
requisite power and authority to conduct its business and to own and lease its
properties.

     5.2 Execution, Delivery and Performance of Loan Documents.

          (a) The Borrower has all requisite corporate power and authority to
execute and deliver, and to perform all of its obligations under, the Loan
Documents to which it is a party.

          (b) Each Guarantor has all requisite corporate, partnership or limited
liability company power and authority to execute and deliver, and to perform all
of its obligations under, the Guaranty.

          (c) The execution and delivery by the Borrower of, and the performance
by the Borrower of each of its obligations under, each Loan Document to which it
is a party and the execution and delivery by each Guarantor of, and the
performance by each Guarantor of each of its obligations under, the Guaranty,
have been duly authorized by all necessary action and do not and will not: (1)
require any consent or approval not heretofore obtained of any stockholder,
security holder or creditor of the Borrower, any Subsidiary or any Guarantor;
(2) violate any provision of the articles or certificate of incorporation or
formation or bylaws, partnership agreement or operating agreement of the
Borrower or any Guarantor or any provision of the articles or certificate of
incorporation or formation, bylaws or partnership agreement or operating
agreement of any Subsidiary; (3) result in or require the creation or imposition
of any Lien, claim or encumbrance (except to the extent that any Lien is created
under this Agreement) upon or with respect to any Property now owned or leased
or hereafter acquired by the Borrower, any Subsidiary or any Guarantor;
(4) violate any provision of any Law, order, writ, judgment, injunction, decree,
determination or award presently in effect having applicability to the Borrower,
any Subsidiary or any Guarantor; or (5) result in a breach of or constitute a
default

41



--------------------------------------------------------------------------------



 



under, or cause or permit the acceleration of any obligation owed under, any
Material Indebtedness Agreement.

          (d) Neither the Borrower nor any Subsidiary or Guarantor is in default
under any Law, order, writ, judgment, injunction, decree, determination or award
described in Section 5.2(c)(4) or any Material Indebtedness Agreement that in
either case has a Material Adverse Effect.

          (e) No authorization, consent, approval, order, license, permit or
exemption from, or filing, registration or qualification with, any Governmental
Authority not heretofore obtained is or will be required under applicable Law to
authorize or permit the execution and delivery by the Borrower or any Guarantor
of, and the performance by the Borrower or any Guarantor of all of its
obligations under, the Loan Documents.

          (f) Each of the Loan Documents to which the Borrower is a party, when
executed and delivered, will constitute the legal, valid and binding obligations
of the Borrower, and the Guaranty, when executed and delivered, will constitute
the legal, valid and binding obligations of each Guarantor, enforceable against
it in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, arrangement, moratorium or other similar
laws relating to or affecting creditors’ rights generally or equitable
principles relating to the granting of specific performance or other equitable
remedies as a matter of judicial discretion.

     5.3 Compliance with Laws and Other Requirements. The Borrower (i) is in
compliance in all material respects with all Laws and other requirements
applicable to its business and (ii) has obtained all material authorizations,
consents, approvals, orders, licenses, permits and exemptions from, and has
accomplished all material filings, registrations or qualifications with, any
Governmental Authority that is necessary for the transaction of its business,
except in the case of either (i) or (ii) where such noncompliance would not
reasonably be expected to have a Material Adverse Effect.

     5.4 Subsidiaries.

          (a) Schedule 5.4 hereto correctly sets forth the names and
jurisdictions of incorporation or formation of all Subsidiaries and joint
ventures in which the Borrower or any of its Subsidiaries has an investment as
of the date of this Agreement, and the Subsidiaries that, as of the date of this
Agreement, are Restricted Subsidiaries are designated as such on Schedule 5.4.
Except as described in Schedule 5.4 (as updated on a quarterly basis pursuant to
a notice given at the same time as the Compliance Certificate pursuant to
Section 6.2(b)), the Borrower does not own any capital stock or ownership
interest in any Person other than the Subsidiaries and real estate joint
ventures (including limited liability companies and partnerships) in which the
Borrower or any Guarantor has an interest. All outstanding shares of capital
stock or ownership interests, as the case may be, of each Subsidiary and each
such real estate joint venture that are owned by the Borrower or any Subsidiary
are (1) owned of record and beneficially by the Borrower or by one or more
Subsidiaries, free and clear of all Liens, claims, encumbrances and rights of
others, and (2) duly authorized, validly issued, fully paid, nonassessable
(except for capital calls or contribution requirements in connection with
ownership interests in such joint

42



--------------------------------------------------------------------------------



 



ventures), and issued in compliance with all applicable state and federal
securities and other Laws. The Borrower may update Schedule 5.4 from time to
time by sending written notice to the Agent.

          (b) Each Restricted Subsidiary is a corporation, partnership or
limited liability company duly incorporated or formed, validly existing and in
good standing under the laws of its respective jurisdiction of incorporation or
formation. Each Restricted Subsidiary is duly qualified to do business as, and
is in good standing as, a foreign corporation, partnership or limited liability
company in each jurisdiction in which the conduct of its business or the
ownership or leasing of its properties makes such qualification necessary,
except where the failure to do so would not reasonably be expected to result in
a Material Adverse Effect. Each Restricted Subsidiary has all requisite
corporate, partnership or limited liability company power and authority to
conduct its business and to own and lease its properties.

          (c) Each Restricted Subsidiary (i) is in compliance in all material
respects with all Laws and other requirements applicable to its business and
(ii) has obtained all material authorizations, consents, approvals, orders,
licenses, permits and exemptions from, and has accomplished all material
filings, registrations or qualifications with, any Governmental Authority that
are necessary for the transaction of its business, except in the case of either
(i) or (ii) where the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.

     5.5 Financial Statements of the Borrower and its Consolidated Subsidiaries.
The consolidated balance sheets of the Company and its consolidated Subsidiaries
as at December 31, 2003 and the related consolidated statements of income and
cash flows for the fiscal year ended on such date, reported on by Ernst & Young
LLP, copies of which have heretofore been furnished to each Lender, present
fairly the consolidated financial condition of the Borrower and its consolidated
Subsidiaries as at such date, and the consolidated results of their operations
and changes in cash flows for the fiscal year then ended. The unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at March 31, 2004 and the related unaudited consolidated statements of income
and of cash flows for the three-month period ended on such date, certified by a
Responsible Official, copies of which have heretofore been furnished to each
Lender, present fairly the consolidated financial condition of the Borrower and
its consolidated Subsidiaries as at such date, and the consolidated results of
their operations and changes in cash flows for the three-month period then ended
(subject to normal year-end audit adjustments). All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP throughout the periods involved (except as approved by such
accountants or Responsible Official, as the case may be, and as disclosed
therein and except the quarterly statements are unaudited and do not include
footnotes as would be required for audited financial statements).

     5.6 No Material Adverse Change. There has been no change in the condition,
financial or otherwise, of the Borrower and the Subsidiaries, taken as a whole,
from the financial condition of the Borrower and the Subsidiaries, taken as a
whole, since December 31, 2003 which would reasonably be expected to have a
Material Adverse Effect, and the Borrower and the Subsidiaries, taken as a
whole, do not have any material liability or, to the best knowledge of the
Borrower, material contingent liability not reflected or disclosed in the
financial statements

43



--------------------------------------------------------------------------------



 



or notes thereto described in Section 5.5 (or, to the extent that financial
statements have been delivered pursuant to Section 6.1, in the most recently
delivered financial statements), or otherwise disclosed to the Agent and the
Lenders in writing.

     5.7 Tax Liability. The Borrower and each Subsidiary have filed all tax
returns (federal, state and local) required to be filed by them and have paid
all material taxes shown thereon to be due and all property taxes due, including
interest and penalties, if any. To the best knowledge of the Borrower, there
does not exist any substantial likelihood that any Governmental Authority will
assert a tax deficiency against the Borrower or any Subsidiary that is material
to the Borrower and the Subsidiaries, taken as a whole, that has not been
adequately reserved against in the financial statements described in Section 5.5
(or, to the extent that financial statements have been delivered pursuant to
Section 6.1, in the most recently delivered financial statements). The Borrower
and each Subsidiary have established and are maintaining adequate reserves for
tax liabilities, if any, sufficient to comply with GAAP.

     5.8 Litigation. There are no actions, suits or proceedings pending or, to
the best knowledge of the Borrower, threatened against or affecting the Borrower
or any Restricted Subsidiary, or any Property of the Borrower or any Restricted
Subsidiary, before any Governmental Authority in which there is a reasonable
possibility of a decision adverse to the Borrower or a Restricted Subsidiary and
which, if determined adversely to the Borrower or the Restricted Subsidiary,
could reasonably be expected to have a Material Adverse Effect.

     5.9 ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits to an extent which could reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any Commonly Controlled Entity has had
a complete or partial withdrawal from any Multiemployer Plan which could
reasonably be expected to have a Material Adverse Effect, and neither the
Borrower nor any Commonly Controlled Entity would become subject to any
liability under ERISA in an amount which could reasonably be expected to have a
Material Adverse Effect if the Borrower or any such Commonly Controlled Entity
were to withdraw completely from all Multiemployer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made. To the knowledge of the Borrower or any Commonly Controlled Entity,
no such Multiemployer Plan for which the Borrower or any Subsidiary could
reasonably be expected to have a material liability is in Reorganization or
Insolvent. The present value (determined using actuarial and other assumptions
which are reasonable in respect of the benefits provided and the employees
participating) of the liability of the Borrower and each Commonly Controlled
Entity for post retirement benefits to be provided to their current and former
employees under Plans which are welfare benefit plans (as defined in
Section 3(1) of ERISA) does not, in the aggregate, exceed the assets under all
such Plans allocable to such benefits by an amount in excess of $5,000,000.

44



--------------------------------------------------------------------------------



 



     5.10 Regulations U and X. Neither the Borrower nor any Subsidiary is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” within the meanings of Regulation U. No part of the Advances or the
Facility LCs will be used to purchase or carry any margin stock, or to extend
credit to others for that purpose, or for any purpose that violates the
provisions of Regulations U or X.

     5.11 No Default or Unmatured Default. No Default or Unmatured Default has
occurred and is continuing.

     5.12 Ownership of Property; Liens. Each of the Borrower and its Restricted
Subsidiaries has good record and marketable title in fee simple to, or a valid
leasehold interest in, all its real property, and good title to all its other
Property, except for defects in title that do not interfere in any material
respect with its ability to conduct its business as currently conducted or to
utilize such Properties for their intended purposes, and none of such Property
is subject to any Lien except as permitted by Section 6.12. Each of the Borrower
and its Restricted Subsidiaries has good record and marketable title in fee
simple to all Real Estate Inventory included in the Borrowing Base, except for
defects in title that do not interfere in any material respect with its ability
to conduct its business as currently conducted or to utilize such properties for
their intended purposes.

     5.13 Environmental Matters. Except to the extent that all of the following,
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect:

          (a) To the knowledge of the Borrower, no Property of the Borrower or
any of its Subsidiaries contains or has previously contained any Materials of
Environmental Concern in amounts or concentrations which (1) constitute or
constituted a violation of, or (2) could reasonably be expected to give rise to
liability under, any Environmental Law.

          (b) To the knowledge of the Borrower, the Properties of the Borrower
and its Subsidiaries and all operations at such Properties are in compliance,
and, to the extent of the Borrower’s and its Subsidiaries’ involvement with the
Properties, have heretofore been in compliance, in all material respects with
all applicable Environmental Laws, and there is no contamination at, under or
about such Properties or violation of any Environmental Law with respect to such
Properties or the business operated by the Borrower or any of its Subsidiaries
(the “Business”).

          (c) Neither the Borrower nor any of its Subsidiaries has received any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties of the Borrower and its Subsidiaries or the
Business, nor does the Borrower have knowledge or reason to believe that any
such notice will be received or is being threatened.

          (d) To the knowledge of the Borrower, Materials of Environmental
Concern have not been transported or disposed of from the Properties of the
Borrower and its Subsidiaries while owned or operated by the Borrower or any of
its Subsidiaries in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability under, any

45



--------------------------------------------------------------------------------



 



Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of such Properties
in violation of, or in a manner that could reasonably be expected to give rise
to liability under, any applicable Environmental Law.

          (e) No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any Subsidiary is or will be named as
a party with respect to the Properties of the Borrower and its Subsidiaries or
the Business, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
such Properties or the Business.

          (f) To the knowledge of the Borrower, there has been no release or
threat of release of Materials of Environmental Concern at or from the
Properties of the Borrower and its Subsidiaries, or arising from or related to
the operations of the Borrower or any Subsidiary in connection with such
Properties or otherwise in connection with the Business, in violation of, or in
amounts or in a manner that could reasonably give rise to liability under,
Environmental Laws.

     5.14 Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

     5.15 Public Utility Holding Company Act. Neither the Borrower nor any
Subsidiary is a “holding company” or a “subsidiary company” of a “holding
company”, or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company”, within the meaning of the Public Utility Holding Company
Act of 1935, as amended.

     5.16 Reportable Transaction. The Borrower does not intend to treat the
Advances and the other transactions contemplated hereby as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4). In
the event the Borrower determines to take any action inconsistent with such
intention, it will promptly notify the Agent thereof. The Borrower acknowledges
that the Agent and/or one or more of the Lenders may treat its Advances and the
other transactions contemplated hereby as part of a transaction that is subject
to Treasury Regulation Section 1.6011-4 or Section 301.6112-1, and the Agent and
such Lender or Lenders, as applicable, may file such IRS forms or maintain such
lists and other records as they may determine is required by such Treasury
Regulations.

     5.17 Subordinated Indebtedness. The Obligations constitute senior
Indebtedness which is entitled to the benefits of the subordination provisions
of all outstanding Subordinated Indebtedness.

ARTICLE VI

COVENANTS

     During the term of this Agreement, unless the Required Lenders shall
otherwise consent in writing:

46



--------------------------------------------------------------------------------



 



     6.1 Financial Statements. The Borrower shall cause to be delivered to the
Agent, in form and detail satisfactory to the Agent (for prompt distribution by
the Agent to the Lenders):

          (a) as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower, copies of the consolidated balance
sheets of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related consolidated statements of income and retained earnings and
changes in cash flows for such year, setting forth in each case in comparative
form the figures for the previous year, reported on without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit (other than qualifications related to the incorporation of reports by
other independent certified public accountants), by Ernst & Young LLP or other
independent certified public accountants of nationally recognized standing
reasonably acceptable to the Required Lenders; and

          (b) as soon as available, but in any event not later than 45 days
after the end of each of the first three quarterly periods of each fiscal year
of the Borrower, the unaudited consolidated balance sheets of the Borrower and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and retained earnings and changes in
cash flows of the Borrower and its consolidated Subsidiaries for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Official as being fairly stated in all material
respects when considered in relation to the consolidated financial position of
the Borrower and its consolidated Subsidiaries (subject to normal year-end audit
adjustments);

all such financial statements to be prepared in accordance with GAAP throughout
the periods reflected therein and with prior periods (except as approved by such
accountants or officer, as the case may be, and disclosed therein).

     6.2 Certificates; Other Information. The Borrower shall cause to be
delivered to the Agent, in form and detail satisfactory to the Agent (for prompt
distribution by the Agent to the Lenders):

          (a) concurrently with the delivery of the financial statements
referred to in Section 6.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or
Unmatured Default, except as specified in such certificate;

          (b) concurrently with the delivery of the financial statements
referred to in Sections 6.1(a) and 6.1(b), a Compliance Certificate in
substantially the form of Exhibit I hereto executed by a Responsible Official,
stating that, to the best of such officer’s knowledge, the Borrower during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and in the Notes to be
observed, performed or satisfied by it (and containing calculations
demonstrating compliance with Sections 6.17(f), 6.24, 6.25, 6.26, 6.28 and 6.29
and such other financial information as requested by the Agent), and that such
officer has obtained no knowledge of any Default or Unmatured Default except as
specified in such certificate;

47



--------------------------------------------------------------------------------



 



          (c) not later than 90 days after the end of each fiscal year of the
Borrower, a copy of the projections by the Borrower of the operating budget and
cash flow budget of the Borrower and its Subsidiaries for the succeeding two
fiscal years and the projected consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such succeeding fiscal years, such projections
to be accompanied by a certificate of a Responsible Official to the effect that
while such Responsible Official has no reason to believe such projections are
incorrect or misleading in any material respect, such projections are based upon
assumptions that may not materialize or may change adversely due to factors
related to the Borrower’s business or industry, and unanticipated events and
circumstances may occur subsequent to the date of such projections, such that
the actual results achieved may vary from such projections, and such variations
may be material, and that the Borrower is under no obligation to update such
projections;

          (d) promptly upon their becoming available, but in any event no later
than 10 days after the same are sent, copies of all financial statements,
reports, notices and proxy statements sent or made available generally by the
Borrower to its stockholders, or by any Restricted Subsidiary of the Borrower to
its stockholders (other than the Borrower or any Subsidiary of the Borrower), of
all regular and periodic reports and all registration statements (excluding
exhibits thereto and Registration Statements on Form S-8) and prospectuses, if
any, filed by the Borrower or any of its Restricted Subsidiaries with any
securities exchange or with the Securities and Exchange Commission or any
successor or analogous Governmental Authority; and all press releases and other
statements made available generally by the Borrower or any of its Restricted
Subsidiaries to the public concerning material developments in the business of
the Borrower and any of its Restricted Subsidiaries;

          (e) promptly, such additional financial and other information as any
Lender may from time to time reasonably request;

          (f) as soon as practicable, but in no event later than 30 days after
the end of each month, a Borrowing Base Certificate certifying in reasonable
detail the Borrowing Base as of the last day of such month, which certificate
shall be complete and correct as of the date thereof;

          (g) within 270 days after the close of each fiscal year, a statement
of the Unfunded Liabilities of each Single Employer Plan, certified as correct
by an actuary enrolled under ERISA;

          (h) as soon as possible and in any event within 10 days after the
Borrower knows that any Reportable Event has occurred with respect to any Plan,
a statement, signed by the chief financial officer of the Borrower, describing
said Reportable Event and the action which the Borrower proposes to take with
respect thereto; and

          (i) as soon as possible and in any event within 10 days after receipt
by the Borrower, a copy of (i) any notice or claim to the effect that the
Borrower or any of its Subsidiaries is or may be liable to any Person as a
result of the release by the Borrower, any of its Subsidiaries, or any other
Person of any Materials of Environmental Concern into the environment, and
(ii) any notice alleging any violation of any Environmental Law by the

48



--------------------------------------------------------------------------------



 



Borrower or any of its Subsidiaries, which, in either case, could reasonably be
expected to have a Material Adverse Effect.

     If any information which is required to be furnished to the Lenders under
Section 6.1 or this Section 6.2 is required by law or regulation to be filed by
the Borrower with a government body on an earlier date, then the information
required hereunder shall be furnished to the Lenders at such earlier date.

     6.3 Payment of Obligations. The Borrower and each Restricted Subsidiary
shall pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all obligations of whatever nature which
if not so paid could reasonably be expected to have a Material Adverse Effect,
except where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the Borrower or its
Subsidiaries, as the case may be.

     6.4 Conduct of Business and Maintenance of Existence. The Borrower and the
Restricted Subsidiaries, taken as a whole, shall at all times remain principally
engaged in the business conducted as of the date of this Agreement by the
Borrower and the Restricted Subsidiaries, and, in all respects material to the
business of the Borrower and the Restricted Subsidiaries taken as a whole, the
Borrower shall, and shall cause each of the Restricted Subsidiaries to,
preserve, renew and keep in full force and effect its corporate existence and
take all reasonable action to maintain all rights, privileges and franchises
required for the normal conduct of such business, except (a) as otherwise
permitted pursuant to Section 6.14 and (b) the Borrower shall not be required to
preserve any such right, privilege or franchise if the Borrower shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of the Borrower or any Subsidiary and that the loss thereof could not
reasonably be expected to have a Material Adverse Effect. The Borrower shall,
and shall cause each Restricted Subsidiary to, comply with all Contractual
Obligations and Requirements of Law except to the extent that failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

     6.5 Maintenance of Property; Insurance.

          (a) The Borrower and each Restricted Subsidiary shall keep in all
material respects all Property useful and necessary in its business in good
working order and condition (provided, however, that nothing in this Section 6.5
shall prevent the Borrower from discontinuing the operation or maintenance, or
both the operation and maintenance, of any of such Properties if such
discontinuance is, in the judgment of the Borrower, desirable in the conduct of
its business or the business of any Subsidiary and could not reasonably be
expected to have a Material Adverse Effect).

          (b) The Borrower and each Restricted Subsidiary shall maintain
insurance for their respective Properties and businesses, (1) with financially
sound and reputable insurance companies or associations, and (2) of such types
(including insurance against theft and fraud and against loss or damage by fire,
flood, explosion or hazard of or to property and general public liability
insurance), in such amounts and with such deductibles, covering such casualties
and contingencies and otherwise on such terms as those usually carried by
companies of established

49



--------------------------------------------------------------------------------



 



reputations engaged in similar businesses and owning similar properties and
assets in the same general areas in which the Borrower or its applicable
Subsidiary operates or as may otherwise be required by applicable Requirements
of Law. The Borrower shall furnish to each Lender, upon written request,
reasonable information as to the insurance carried.

     6.6 Inspection of Property: Books and Records: Discussions. The Borrower
and each Restricted Subsidiary shall in all material respects keep proper books
of records and account in which full, true and correct entries in conformity
with GAAP and all Requirements of Law shall be made of all dealings and
transactions in relation to its business and activities; and permit
representatives of any Lender, at such Lender’s expense prior to the occurrence
of a Default and at the Borrower’s expense after the occurrence and during the
continuance of a Default, to visit and inspect as reasonably requested any of
its Properties and the Properties of the joint ventures in which the Borrower or
any Guarantor participates or manages and examine and make abstracts from any of
its books and records at any reasonable time and as often as may reasonably be
desired and to discuss the business, operations, Properties and financial and
other condition of the Borrower and its Subsidiaries and such joint ventures in
which the Borrower or any Guarantor participates or manages, as reasonably
requested with officers and employees of the Borrower and its Subsidiaries and
with its independent certified public accountants.

     6.7 Notices. The Borrower will promptly give notice to the Agent and each
Lender of:

          (a) the occurrence of any Default or Unmatured Default;

          (b) any (1) default or event of default under any Contractual
Obligation of the Borrower or any of its Restricted Subsidiaries or
(2) litigation, investigation or, proceeding which may exist at any time between
the Borrower or any of its Restricted Subsidiaries and any Governmental
Authority, which, in the case of either clause (1) or clause (2), reasonably
could be expected to have a Material Adverse Effect;

          (c) any litigation or proceeding affecting the Borrower or any of its
Restricted Subsidiaries (1) in which the amount involved and not covered by
insurance is $10,000,000 or more or (2) in which injunctive or similar relief is
sought which reasonably could be expected to have a Material Adverse Effect;

          (d) the following events, as soon as possible and in any event within
30 days after the Borrower knows or has reason to know thereof: (1) the
occurrence of any Reportable Event with respect to any Plan which must be
reported to the applicable governmental authorities, or any withdrawal from, or
the termination, Reorganization or Insolvency of any Multiemployer Plan; or
(2) the institution of proceedings or the taking of any other action by the PBGC
or the Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the terminating, Reorganization or Insolvency
of, any Plan; and

          (e) any event or occurrence which has a Material Adverse Effect.

50



--------------------------------------------------------------------------------



 



Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Official setting forth details of the occurrence referred to therein
and stating what action the Borrower proposes to take with respect thereto.

     6.8 Environmental Laws.

          (a) The Borrower , each Restricted Subsidiary and each joint venture
in which the Borrower or any Restricted Subsidiary participates or manages shall
comply and insure compliance by all tenants and subtenants, if any, with all
Environmental Laws and obtain and comply in all material respects with and
maintain, and insure that all tenants and subtenants obtain and comply with and
maintain, any and all licenses, approvals, registrations or permits required by
Environmental Laws, except in each case to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

          (b) The Borrower, each Restricted Subsidiary and each such joint
venture shall conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities respecting Environmental
Laws, except to the extent that the same are being contested in good faith by
appropriate proceedings and the pendency of such proceedings could not
reasonably be expected to have a Material Adverse Effect.

          (c) The Borrower shall defend, indemnify and hold harmless the Agent
and the Lenders, and their respective employees, agents, officers and directors,
from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation by the Borrower or any of its Subsidiaries of or their noncompliance
with, any Environmental Laws, or any orders, requirements or demand of
Governmental Authorities related thereto, including reasonable attorney and
consultant fees, investigation and laboratory fees, court costs and litigation
expenses, except to the extent that any of the foregoing arise out of the gross
negligence or willful misconduct of the party seeking indemnification therefor.
The agreements contained in this clause (c) shall survive the termination of
this Agreement and the payment of the Notes and all other amounts payable
hereunder or under any other Loan Document.

     6.9 Guaranties from Future Subsidiaries; Release of Guarantors. (a) The
Borrower shall promptly secure the execution and delivery of the Guaranty (or a
Supplemental Guaranty) to the Agent for the benefit of the Lenders from each
Subsidiary, whether now existing or formed and organized after the date hereof,
if such Subsidiary is a Wholly-Owned Subsidiary of the Borrower and is included
in the Homebuilding Segment; provided that a Subsidiary whose sole purpose is to
serve as a joint venturer, partner, member or shareholder in a joint venture,
partnership, limited liability company or corporation that includes one or more
joint venturers, partners, members or shareholders that are not Affiliates of
Borrower shall not be required to deliver a Guaranty. Each such Subsidiary that
does not deliver the Guaranty on the Closing Date shall execute and deliver a
Supplemental Guaranty within 30 days after it meets the criteria set forth in
the preceding sentence. Concurrently with the execution and delivery by such a
Subsidiary of a Supplemental Guaranty, the Borrower will deliver to the Agent
such legal

51



--------------------------------------------------------------------------------



 



opinions and evidence of corporate or other action and authority in respect
thereof as shall be reasonably requested by the Agent.

          (b) In the event that any Guarantor ceases to be a Wholly-Owned
Subsidiary of the Borrower in the Homebuilding Segment, the Borrower may request
the release of such Guarantor from its obligations under its Guaranty, and
provided no Default or Unmatured Default exists, the Agent shall deliver to the
Borrower a written release of such Guarantor from its obligations under the
Guaranty and shall so notify the Lenders.

          (c) Borrower shall not cause or permit the voting securities or other
ownership interests of any Subsidiary in the Homebuilding Segment to be less
than 100% owned and controlled, directly or indirectly, by the Borrower except
for a legitimate business purpose unrelated to whether such Subsidiary is
required to be a Guarantor hereunder.

     6.10 Use of Proceeds. The Borrower shall, and shall cause each Subsidiary
to, use the proceeds of the Credit Extensions for repayment of the obligations
under the Existing Credit Agreement and for general corporate purposes,
including Acquisitions (that are not hostile) in the same or similar lines of
business. The Borrower will not, nor will it permit any Subsidiary to, use any
of the proceeds of the Advances to purchase or carry any “margin stock” (as
defined in Regulation U).

     6.11 Taxes. The Borrower shall, and shall cause each Subsidiary to, timely
file complete and correct United States federal and applicable foreign, state
and local tax returns required by law and pay when due all taxes, assessments
and governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside in accordance
with GAAP.

     6.12 Limitation on Liens. Neither the Borrower nor any Restricted
Subsidiary will create, incur, assume or suffer to exist any Lien of any nature
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, except for:

          (a) Liens for taxes not yet due or which are being contested in good
faith by appropriate proceedings, provided that adequate reserves with respect
thereto are maintained on the books of the Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;

          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith by appropriate proceedings;

          (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements;

          (d) deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

52



--------------------------------------------------------------------------------



 



          (e) easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not in any case materially
detract from the value of the Property subject thereto or materially interfere
with the ordinary conduct of the business of the Borrower or such Subsidiary;

          (f) Liens securing Non-Recourse Indebtedness of the Borrower and its
Subsidiaries incurred to finance the acquisition, construction or development of
Real Estate Inventory or Liens securing Indebtedness of the Borrower and its
Subsidiaries incurred to finance the construction or acquisition of fixed or
capital assets or a Refinancing Indebtedness with respect to any of such
Indebtedness, provided that (1) such Liens shall be created within 180 days
after (A) the acquisition of such Real Estate Inventory or (B) the acquisition
or completion of construction of fixed or capital assets (or, in the case of
Refinancing Indebtedness with respect thereto, such Liens shall be renewals or
replacements of Liens created within such 180-day time period) and (2) such
Liens do not at any time encumber any Property other than the Property financed
by such Indebtedness;

          (g) Liens on the property or assets of a corporation or other entity
which becomes a Subsidiary or which is merged into the Borrower or a Subsidiary
after the date hereof securing Indebtedness of such corporation or other entity,
provided that (1) such Liens existed at the time such corporation or other
entity became a Subsidiary or was so merged and were not created in anticipation
thereof, (2) any such Lien is not spread to cover any additional Property of
such corporation or other entity after the time such corporation or other entity
becomes a Subsidiary or is so merged, and (3) the amount of Indebtedness secured
thereby is not increased;

          (h) Liens on assets of the Financial Services Segment securing
Indebtedness of the Financial Services Segment for which neither the Borrower
nor any Guarantor has any liability except as permitted by clauses (a) and (c)
of Section 6.13; and

          (i) Judgment and other similar Liens arising in connection with court
proceedings except Liens arising from judgments that constitute a Default under
Section 7.9.

     6.13 Limitation on Guarantee Obligations. Neither the Borrower nor any
Restricted Subsidiary will create, incur, assume or suffer to exist any
Guarantee Obligation except:

          (a) the Borrower and any Guarantor may incur Guarantee Obligations,
not to exceed $10,000,000 in the aggregate at any time, in respect of
reimbursement obligations with respect to Letters of Credit and guarantee or
surety bonds issued for the benefit of the Ryland Financial Division in the
ordinary course of business;

          (b) the entities within the Financial Services Segment may incur
Guarantee Obligations;

          (c) the Borrower and any Guarantor may incur Guarantee Obligations in
respect of reimbursement obligations with respect to (i) Letters of Credit and
completion bonds issued for the account of the Borrower or any Guarantor in the
ordinary course of business of the Homebuilding Segment in respect of
construction projects undertaken by it and (ii) Letters of

53



--------------------------------------------------------------------------------



 



Credit issued for the account of the Borrower or any Guarantor for the benefit
of employee benefit or employee insurance programs of the Borrower or any of its
Subsidiaries;

          (d) Subsidiaries of the Borrower may incur Guarantee Obligations in
respect of the Specified Debt, provided that simultaneously with the execution
and delivery of any guaranty in respect thereof by any Subsidiary, such
Subsidiary shall execute and deliver a Supplemental Guaranty if it is not
already a Guarantor; and

          (e) the Borrower and any Guarantor may incur Guarantee Obligations for
the benefit of the Borrower and Subsidiaries, joint ventures and other entities
in each case in the Homebuilding Segment.

     6.14 Limitations on Fundamental Changes. Neither the Borrower nor any
Restricted Subsidiary will enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease, assign, transfer or otherwise dispose of,
all or substantially all of its property, business or assets, except:

          (a) any Restricted Subsidiary of the Borrower may be merged or
consolidated (i) with or into the Borrower, provided that the Borrower shall be
the continuing or surviving corporation, or (ii) with or into any one or more
Restricted Subsidiaries of the Borrower, provided that the Restricted Subsidiary
or Restricted Subsidiaries shall be the continuing or surviving entity and that,
if either Subsidiary was a Guarantor, the continuing or surviving entity shall
also be a Guarantor or become a Guarantor on the effective date of such merger
or consolidation;

          (b) the Borrower or any Restricted Subsidiary may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or any other Restricted Subsidiary of
the Borrower; provided that, if the transferor is the Borrower or a Guarantor,
the transferee shall be the Borrower or shall be a Guarantor or become a
Guarantor on the effective date of such merger or consolidation;

          (c) any Restricted Subsidiary may sell, lease, transfer or otherwise
dispose of any or all of its assets to the Borrower or any Restricted Subsidiary
of the Borrower, whether existing on or created after the date of this
Agreement, provided that if the transferor is a Guarantor, the transferee shall
be the Borrower or a Guarantor; and

          (d) sales, conveyances, leases, assignments, transfers or other
dispositions of property, business or assets permitted under Section 6.15.

     6.15 Limitations on Sales of Assets. Neither the Borrower nor any
Restricted Subsidiary will convey, sell, lease, assign, transfer or otherwise
dispose of any of its Property or business (including stock of Subsidiaries,
receivables and leasehold interests), whether now owned or hereafter acquired,
except:

          (a) obsolete or worn out property disposed of in the ordinary course
of business;

54



--------------------------------------------------------------------------------



 



          (b) the sale of inventory in the ordinary course of business,
including sale-leasebacks of model homes;

          (c) the sale or discount of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof;

          (d) the sale or discount without recourse of mortgage loan
receivables;

          (e) the sale by the Financial Services Segment of its rights under
loan servicing portfolios;

          (f) as permitted by Section 6.14 (other than pursuant to clause (d)
thereof);

          (g) the sale of mortgages and mortgage-backed or other securities by
the Financial Services Segment;

          (h) the sale, transfer or other disposition of any stock, property or
assets of the Limited-Purpose Subsidiaries;

          (i) the sale, transfer or other disposition of Cash Equivalents; and

          (j) any other sale or disposition of Property (including stock or
Property of Subsidiaries), provided that the aggregate book value of all assets
so sold or disposed of pursuant to this clause (j) in any period of twelve (12)
consecutive months shall not exceed 10% of the book value of the consolidated
total assets of the Borrower and its Subsidiaries (excluding the assets of the
Limited Purpose Subsidiaries) as at the beginning of such twelve (12) month
period.

     6.16 Limitation on Dividends. The Borrower will not declare or pay any
dividend (other than dividends payable solely in Common Stock of the Borrower)
on, or make any payment on account of, or set apart assets for a sinking or
other analogous fund for, the purchase, redemption, defeasance, retirement or
other acquisition of, any shares of any class of stock of the Borrower or any
warrants or options to purchase any such stock, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of the Borrower or
any Subsidiary (such declarations, payments, setting apart, purchases,
redemptions, defeasances, retirements, acquisitions and distributions being
herein called “Restricted Payments”), except that the Borrower may make any
Restricted Payment so long as, after giving effect thereto, no Default or
Unmatured Default will be in existence.

     6.17 Limitation on Investments. Neither the Borrower nor any Restricted
Subsidiary will make any Investments, except:

          (a) extensions of trade credit and other payables in the ordinary
course of business and extensions of non-material advances for Improvements to
property not then owned by the Borrower in the ordinary course of business,
provided that the Borrower shall give notice to the Lenders of any such
non-material advances aggregating in excess of $20,000,000 in any fiscal
quarter;

55



--------------------------------------------------------------------------------



 



          (b) Investments in Cash Equivalents;

          (c) Acquisitions by the Borrower or any of its Restricted Subsidiaries
within the Homebuilding Segment of assets constituting a business unit or the
capital stock of any Person, provided that such business unit or Person is
engaged in the same general type of business as conducted by the Borrower or one
of its Restricted Subsidiaries and provided, further, that before any such
Acquisition and after giving effect thereto, no Default or Unmatured Default
shall be in existence and the Borrower shall, at its sole expense, have
delivered to the Agent not less than 10 days prior to the date of such
Acquisition a certificate to such effect, in form and substance satisfactory to
the Agent, signed by a Responsible Official;

          (d) Acquisitions by the Borrower or any of its Restricted Subsidiaries
other than Acquisitions permitted under clauses (c) or (g) of this Section 6.17
of, or investments in, assets constituting a business unit or the capital stock
of any Person; provided, that the aggregate amount of consideration paid by the
Borrower and its Restricted Subsidiaries for all such Acquisitions of assets or
capital stock (including as a part of such consideration any Indebtedness
assumed as a part thereof) does not exceed an aggregate amount equal to
$25,000,000 in any 12-month period; and provided, further, that after giving
effect thereto, no Default or Unmatured Default shall be in existence;

          (e) Investments by the Borrower in any Guarantor or by any Guarantor
in the Borrower or in any other Guarantor;

          (f) Investments by the Borrower or any Guarantor in joint ventures, in
Subsidiaries that are not wholly-owned Subsidiaries, in the Limited-Purposes
Subsidiaries Segment and in the Financial Services Segment, so long as the
aggregate amount of such Investments shall not at any time exceed 30% of
Consolidated Tangible Net Worth; provided, that such limitation shall not apply
to Investments in the Financial Services Segment to the extent made following
termination of the Countrywide Loan Purchase Agreement (or any successor
agreement thereto) and that are repaid in full not later than the first to occur
of: (A) 90 days following the date such termination becomes effective or (B) the
date upon which Ryland Mortgage Company enters into a successor agreement;

          (g) Investments by entities within the Financial Services Segment in
any Person and Acquisitions of assets constituting a business unit or the
capital stock of any Person by entities within the Financial Services Segment;

          (h) loans and advances to employees of the Borrower or its
Subsidiaries for travel, entertainment and relocation expenses in the ordinary
course of business; and

          (i) other loans and advances to employees of the Borrower in
connection with incentive or stock purchase plans or arrangements in an
aggregate amount not to exceed $3,000,000 at any time outstanding.

     6.18 Limitation on Optional Payments and Modification of Debt Instruments.

          (a) Neither the Borrower nor any Restricted Subsidiary will (1) make
any optional payment or prepayment on or redemption of any Subordinated Debt or
(2) amend,

56



--------------------------------------------------------------------------------



 



modify or change, or consent or agree to any amendment, modification or change
to, any of the terms (including the subordination terms) of any Subordinated
Debt (other than any such amendment, modification or change that is in form
reasonably satisfactory to the Agent), provided that so long as no Default is in
existence or would result therefrom, the Borrower may prepay Subordinated Debt
from the proceeds of other Subordinated Debt.

          (b) No Restricted Subsidiary within the Financial Services Segment
will amend, modify or change, or consent or agree to any amendment, modification
or change to, any of the terms of any debt instrument to which it is a party the
effect of which would be to: (1) impose restrictions on the payment of
dividends, directly or indirectly, to or for the benefit of the Borrower which
would limit such dividends to an aggregate amount for all Restricted
Subsidiaries in the Financial Services Segment in any fiscal year which is less
than the consolidated net income of the Financial Services Segment for the
current fiscal year; or (2) impose restrictions on the making by such Restricted
Subsidiaries of Credit Advances, directly or indirectly, to or for the benefit
of the Borrower which would limit such Credit Advances to an aggregate amount
for all Restricted Subsidiaries in the Financial Services Segment which is less
than $25,000,000 at any time outstanding, provided that provisions which by
their terms would impose such restrictions only in the event of a default under
such debt instrument and solely as a result of such default shall not be deemed
to be included in the restrictions described in the foregoing clauses (1) or
(2).

     6.19 Transactions with Affiliates. Neither the Borrower nor any Restricted
Subsidiary will enter into any transaction, including any purchase, sale, lease
or exchange of property or the rendering of any service, with any Affiliate
(other than the Borrower or a Guarantor) unless such transaction is otherwise
expressly permitted under this Agreement, or is upon fair and reasonable terms
no less favorable to the Borrower or such Subsidiary, as the case may be, than
it would obtain in a comparable arm’s-length transaction with a Person not an
Affiliate.

     6.20 Fiscal Year. The Borrower will not permit the fiscal year of the
Borrower to end on a day other than December 31.

     6.21 Compliance with ERISA. Neither the Borrower nor any Restricted
Subsidiary will:

          (a) terminate any Plan so as to result in any material liability to
the PBGC;

          (b) engage in any “prohibited transaction” (as defined in Section 4975
of the Code or Section 406 of ERISA) involving any Plan which would result in a
material liability for an excise tax or civil penalty in connection therewith;

          (c) incur or suffer to exist any material “accumulated funding
deficiency” (as defined in Section 302 of ERISA), whether or not waived,
involving any Plan; or

          (d) allow or suffer to exist any event or condition which presents a
material risk of incurring a material liability to the PBGC by reason of
termination of any such Plan.

     6.22 Preferred Stock. The Borrower will not permit any Guarantor to issue
preferred stock to any Person other than the Borrower.

57



--------------------------------------------------------------------------------



 



     6.23 No Other Negative Pledges. Neither the Borrower nor any Restricted
Subsidiary will enter into, assume or become subject to any agreement
prohibiting or otherwise restricting the creation or assumption of any Lien upon
its properties or assets, whether now owned or hereafter acquired, or requiring
the grant of any security for such obligation if security is given for some
other obligation except as set forth in (a) the Loan Documents, (b) any
indenture or equivalent instrument (or any amendment or supplement thereto)
relating to any Specified Debt and (c) agreements which evidence or secure
Indebtedness secured by Liens permitted under this Agreement so long as such
prohibition applies only to the Property subject to such Lien.

     6.24 Consolidated Tangible Net Worth. The Borrower shall not permit
Consolidated Tangible Net Worth at any time to be less than the sum of (a)
$645,405,000 plus (b) 50% of the Consolidated Net Income (without deduction for
losses sustained during any fiscal quarter) for each fiscal quarter subsequent
to the fiscal quarter ended March 31, 2004, plus (c) 50% of the net proceeds
from any equity offerings of the Borrower from and after March 31, 2004.

     6.25 Leverage Ratio. The Borrower shall not permit the Leverage Ratio at
any time to exceed 2.0 to 1.0.

     6.26 Minimum Fixed Charge Coverage. The Borrower shall not permit the ratio
of (a) EBITDA to (b) Fixed Charges, for any period consisting of the preceding
four fiscal quarters, to be less than 1.75 to 1.0 at any time.

     6.27 Senior Permitted Debt Not to Exceed Borrowing Base. As of the end of
the first fiscal quarter that is at least thirty days after the date on which
the Borrower does not have an Investment Grade Rating from at least one of
Moody’s or S&P and thereafter for so long as the Borrower does not have an
Investment Grade Rating from at least one of Moody’s or S&P, the Borrower shall
not permit Senior Permitted Debt to exceed the Borrowing Base.

     6.28 Limitation on Housing Inventory. As of the end of the first fiscal
quarter that is at least thirty days after the date on which the Borrower does
not have an Investment Grade Rating from at least one of Moody’s or S&P and
thereafter for so long as the Borrower does not have an Investment Grade Rating
from at least one of Moody’s or S&P, the Borrower shall not permit the aggregate
unit number of Unsold Housing Inventory of the Borrower and Guarantors on a
combined basis at any time to exceed the greater of: (a) 50% of homes delivered
by the Borrower and Guarantors during the immediately preceding twelve
(12) months; or (b) 70% of the homes delivered by the Borrower and Guarantors
during the immediately preceding six (6) months.

     6.29 Limitations on Land Inventory. As of the end of the first fiscal
quarter that is at least thirty days after the date on which the Borrower does
not have an Investment Grade Rating from at least one of Moody’s or S&P and
thereafter for so long as the Borrower does not have an Investment Grade Rating
from at least one of Moody’s or S&P, the Borrower shall not permit the ratio of
(1) the sum of the book value of (A) Unsold Finished Lots, (B) Unsold Land Under
Development, and (C) Unsold Raw Land of the Borrower and Guarantors to
(2) Consolidated Tangible Net Worth to exceed 1.25 to 1 at any time on or before
June 30, 2005 or 1.0 to 1 at any time thereafter.

58



--------------------------------------------------------------------------------



 



ARTICLE VII

DEFAULTS

     The occurrence of any one or more of the following events shall constitute
a Default:

     7.1 Any representation or warranty made or deemed made by or on behalf of
the Borrower or any of its Subsidiaries to the Lenders, any LC Issuer or the
Agent under or in connection with this Agreement, any Credit Extension, or any
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be materially false on the date as of which made.

     7.2 Nonpayment of principal of any Loan or any Reimbursement Obligation
when due; or nonpayment of interest upon any Loan within five (5) days of the
date when due; or nonpayment or of any Commitment Fee, LC Fee or other payment
under any of the Loan Documents within five (5) days after the same becomes due
(following receipt of an accurate invoice).

     7.3 The breach by the Borrower of any of the terms or provisions of
Section 6.14, 6.18, 6.20, 6.22, 6.24, 6.25, 6.26, 6.27, 6.28 or 6.29.

     7.4 The breach by the Borrower (other than a breach which constitutes a
Default under another Section of this Article VII) of any of the terms or
provisions of this Agreement which is not remedied within thirty (30) days.

     7.5 Failure of the Borrower or any of its Restricted Subsidiaries to pay
when due any Material Indebtedness (beyond the applicable grace period (not to
exceed fifteen (15) days) with respect thereto, if any); or the default by the
Borrower or any of its Restricted Subsidiaries in the performance of any term,
provision or condition contained in any Material Indebtedness Agreement or any
other event shall occur or condition exist, the effect of which default, event
or condition is to cause, or to permit the holder(s) of such Material
Indebtedness or the lender(s) under any Material Indebtedness Agreement to
cause, such Material Indebtedness to become due prior to its stated maturity or
any commitment to lend under any Material Indebtedness Agreement to be
terminated prior to its stated expiration date or any Material Indebtedness of
the Borrower or any of its Restricted Subsidiaries shall be declared to be due
and payable or the repurchase, prepayment, defeasance or redemption thereof
shall be required prior to the stated maturity thereof; provided that the
failure by Ryland Mortgage Company or any of its Subsidiaries that is a
Restricted Subsidiary to pay any such Indebtedness in the form of reimbursement
obligations in respect of Letters of Credit issued for the account of Ryland
Mortgage Company or any of its Subsidiaries that is a Restricted Subsidiary
backing obligations under master servicing agreements shall not constitute a
Default under this Section 7.5 until the date which is 90 days after the date on
which such reimbursement obligations become due and payable; or the Borrower or
any of its Restricted Subsidiaries shall not pay, or shall admit in writing its
inability to pay, its debts generally as they become due.

     7.6 The Borrower or any of its Restricted Subsidiaries shall (i) have an
order for relief entered with respect to it under the Federal bankruptcy laws as
now or hereafter in effect, (ii)

59



--------------------------------------------------------------------------------



 



make an assignment for the benefit of creditors, (iii) apply for, seek, consent
to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any Substantial Portion of
its Property, (iv) institute any proceeding seeking an order for relief under
the Federal bankruptcy laws as now or hereafter in effect or seeking to
adjudicate it a bankrupt or insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (v) take any
corporate or partnership action to authorize or effect any of the foregoing
actions set forth in this Section 7.6 or (vi) fail to contest in good faith any
appointment or proceeding described in Section 7.7.

     7.7 Without the application, approval or consent of the Borrower or any of
its Restricted Subsidiaries, a receiver, trustee, examiner, liquidator or
similar official shall be appointed for the Borrower or any of its Restricted
Subsidiaries or any Substantial Portion of its Property, or a proceeding
described in Section 7.6(iv) shall be instituted against the Borrower or any of
its Restricted Subsidiaries and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 60 consecutive
days.

     7.8 Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and its Subsidiaries which, when taken together with
all other Property of the Borrower and its Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.

     7.9 The Borrower or any of its Subsidiaries shall fail within 30 days to
pay, bond or otherwise discharge one or more judgments or orders for the payment
of money in excess of $10,000,000.

     7.10 Any Change in Control shall occur.

     7.11 The Borrower or any of its Subsidiaries shall (i) be the subject of
any proceeding or investigation pertaining to the release by the Borrower, any
of its Subsidiaries or any other Person of any toxic or Materials of
Environmental Concern into the environment, or (ii) violate any Environmental
Law, which, in the case of an event described in clause (i) or clause (ii),
could reasonably be expected to have a Material Adverse Effect.

     7.12 The occurrence of any “default”, as defined in any Loan Document
(other than this Agreement) or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement), which default or breach continues
beyond any period of grace therein provided.

     7.13 Any Guaranty shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Guaranty, or any Guarantor shall fail to comply with any
of the terms or provisions of any Guaranty to which it is a party, or any
Guarantor shall deny that it has any further liability under any Guaranty to
which it is a party, or shall give notice to such effect.

60



--------------------------------------------------------------------------------



 



     7.14 Any one or more of the following occurs: (1) Any Person shall engage
in any “prohibited transaction” (as defined in Section 406 of ERISA or Section
4975 of the Code) involving any Plan; or (2) any “accumulated funding
deficiency” (as defined in Section 302 of ERISA), whether or not waived, shall
exist with respect to any Plan or any Lien in favor of the PBGC or a Plan shall
arise on the assets of the Borrower or any Commonly Controlled Entity; or (3) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA; or (4) any Single Employer Plan shall terminate for
purposes of Title IV of ERISA; or (5) the Borrower or any Commonly Controlled
Entity shall, or in the reasonable opinion of the Required Lenders is likely to,
incur any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan; or (6) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses (1)
through (6) above, such event or condition, together with all other such events
or conditions, if any, could reasonably be expected to have a Material Adverse
Effect.

     7.15 The Borrower shall cease to own, directly or indirectly and free and
clear of any Lien, 100% of the issued and outstanding capital stock of Ryland
Homes of California, Inc. and Ryland Mortgage Company.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

     8.1 Acceleration; Facility LC Collateral Account. (i) If any Default
described in Section 7.6 or 7.7 occurs with respect to the Borrower, the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuers to issue Facility LCs shall automatically terminate and the
Obligations shall immediately become due and payable without any election or
action on the part of the Agent or any Lender or LC Issuer and the Borrower will
be and become thereby unconditionally obligated, without any further notice, act
or demand, to pay to the Agent an amount in immediately available funds, which
funds shall be held in the Facility LC Collateral Account, equal to the
difference of (x) the amount of LC Obligations at such time, less (y) the amount
on deposit in the Facility LC Collateral Account at such time which is free and
clear of all rights and claims of third parties and has not been applied against
the Obligations (such difference, the “Collateral Shortfall Amount”). If any
other Default occurs, the Required Lenders (or the Agent with the consent of the
Required Lenders) may (a) terminate or suspend the obligations of the Lenders to
make Loans hereunder and the obligation and power of LC Issuers to issue
Facility LCs, or declare the Obligations to be due and payable, or both,
whereupon the Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which the Borrower
hereby expressly waives, and (b) upon notice to the Borrower and in addition to
the continuing right to demand payment of all amounts payable under this
Agreement, make demand on the Borrower to pay, and the Borrower will, forthwith
upon such demand and without any further notice or act, pay to the Agent the
Collateral Shortfall Amount, which funds shall be deposited in the Facility LC
Collateral Account.

61



--------------------------------------------------------------------------------



 



          (ii) If at any time while any Default is continuing, the Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Agent may, and upon request of the Required Lenders shall, make demand
on the Borrower to pay, and the Borrower will, forthwith upon such demand and
without any further notice or act, pay to the Agent the Collateral Shortfall
Amount, which funds shall be deposited in the Facility LC Collateral Account.

          (iii) The Agent may at any time or from time to time, after funds are
deposited in the Facility LC Collateral Account, apply such funds to the payment
of the Obligations and any other amounts as shall from time to time have become
due and payable by the Borrower to the Lenders or LC Issuers under the Loan
Documents.

          (iv) At any time while any Default is continuing, neither the Borrower
nor any Person claiming on behalf of or through the Borrower shall have any
right to withdraw any of the funds held in the Facility LC Collateral Account.
After all of the Obligations have been indefeasibly paid in full and the
Aggregate Commitment has been terminated, any funds remaining in the Facility LC
Collateral Account shall be returned by the Agent to the Borrower or paid to
whomever may be legally entitled thereto at such time.

          (v) If, within 30 days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans and
the obligation and power of the LC Issuers to issue Facility LCs hereunder as a
result of any Default (other than any Default as described in Section 7.6 or 7.7
with respect to the Borrower) and before any judgment or decree for the payment
of the Obligations due shall have been obtained or entered, the Required Lenders
(in their sole discretion) shall so direct, the Agent shall, by notice to the
Borrower, rescind and annul such acceleration and/or termination.

     8.2 Amendments. Subject to the provisions of this Section 8.2, the Required
Lenders (or the Agent with the consent in writing of the Required Lenders) and
the Borrower may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement shall,
without the consent of all of the Lenders:



  (i)   Extend the final maturity of any Loan or extend the expiry date of any
Facility LC to a date after the Facility Termination Date or forgive all or any
portion of the principal amount of any Loan or Reimbursement Obligation, or
reduce the rate or extend the time of payment of interest or fees on any Loan or
Reimbursement Obligation;     (ii)   Reduce the percentage specified in the
definition of Required Lenders;     (iii)   Extend the Facility Termination Date
(except as provided in Section 2.20) or increase the amount of the Aggregate
Commitment or of the Commitment of any Lender hereunder or the commitment to
issue Facility LCs (except as provided in Section 2.5.3), or permit the Borrower
to assign its rights under this Agreement;

62



--------------------------------------------------------------------------------



 



  (iv)   Amend this Section 8.2;     (v)   Release any Guarantor (except as
provided in Section 6.9(b)); or     (vi)   Release any collateral from the
Facility LC Collateral Account (except as provided in Section 2.20(c) or 8.1).

No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent. No amendment of any
provision of this Agreement relating to the Swing Line Lender shall be effective
without the written consent of the Swing Line Lender. No amendment of any
provision of the Agreement relating to the LC Issuers shall be effective without
the written consent of the LC Issuers affected thereby. The Agent may waive
payment of the fee required under Section 12.3.3 without obtaining the consent
of any other party to this Agreement.

     8.3 Preservation of Rights. No delay or omission of the Lenders, the LC
Issuers or the Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Credit Extension notwithstanding the existence of a
Default or the inability of the Borrower to satisfy the conditions precedent to
such Credit Extension shall not constitute any waiver or acquiescence. Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 8.2, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Agent, the
Lenders and the LC Issuers until the Obligations have been paid in full.

ARTICLE IX

GENERAL PROVISIONS

     9.1 Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

     9.2 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender or LC Issuer shall be obligated to extend
credit to the Borrower in violation of any limitation or prohibition provided by
any applicable Law.

     9.3 Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

     9.4 Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Agent, the Lenders and the LC Issuers and
supersede all prior agreements and understandings among the Borrower, the Agent,
the Lenders and the LC Issuers relating to the subject matter thereof other than
those contained in the fee letter described

63



--------------------------------------------------------------------------------



 



in Section 10.13 which shall survive and remain in full force and effect during
the term of this Agreement.

     9.5 Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arranger shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.

     9.6 Expenses; Indemnification. (i) The Borrower shall reimburse the Agent
and the Arranger for any costs, internal charges and out-of-pocket expenses
(including attorneys’ fees and time charges of attorneys for the Agent, which
attorneys may be employees of the Agent) paid or incurred by the Agent or the
Arranger in connection with the preparation, negotiation, execution, delivery,
syndication, distribution (including, without limitation, via the internet),
review, amendment, modification, and administration of the Loan Documents. The
Borrower also agrees to reimburse the Agent, the Arranger, the Lenders and the
LC Issuers for any costs, internal charges and out-of-pocket expenses (including
attorneys’ fees and time charges of attorneys for the Agent, the Arranger, the
Lenders and the LC Issuers which attorneys may be employees of the Agent, the
Arranger, the Lenders and the LC Issuers) paid or incurred by the Agent, the
Arranger, any Lender or LC Issuer in connection with the collection and
enforcement of the Loan Documents (including any workout or restructuring).
Expenses being reimbursed by the Borrower under this Section include, without
limitation, costs and expenses incurred in connection with the Reports described
in the following sentence. The Borrower acknowledges that from time to time Bank
One may prepare and may distribute to the Lenders (but shall have no obligation
or duty to prepare or to distribute to the Lenders) certain audit reports (the
“Reports”) pertaining to the Borrower’s assets for internal use by Bank One from
information furnished to it by or on behalf of the Borrower, after Bank One has
exercised its rights of inspection pursuant to this Agreement.

     (ii) The Borrower hereby further agrees to indemnify the Agent, the
Arranger, each Lender, each LC Issuer, their respective affiliates, and each of
their directors, officers and employees against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor whether or not the Agent, the
Arranger, any Lender or LC Issuer or any affiliate is a party thereto) which any
of them may pay or incur arising out of or relating to this Agreement, the other
Loan Documents, the transactions contemplated hereby or the direct or indirect
application or proposed application of the proceeds of any Credit Extension
hereunder except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of, or breach of its obligations
under this Agreement by, the party seeking indemnification. The obligations of
the Borrower under this Section 9.6 shall survive the termination of this
Agreement.

64



--------------------------------------------------------------------------------



 



     9.7 Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders, and the Agent shall
promptly furnish the same to each of the Lenders.

     9.8 Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with GAAP in a manner consistent with that
used in preparing the financial statements referred to in Section 5.4, provided,
that, for purposes of determining compliance with the financial covenants
contained in Article VI, the application of Financial Accounting Standards Board
Interpretation No. 46 shall be disregarded with respect to financial
consolidation of any Person that is not a Subsidiary. If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and the Borrower, the Agent or the Required Lenders
shall so request, the Agent, the Lenders and the Loan Parties shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders), provided that, until so amended, such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
the Borrower shall provide to the Agent and the Lenders reconciliation
statements showing the difference in such calculation, together with the
delivery of quarterly and annual financial statements required hereunder.

     9.9 Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

     9.10 Nonliability of Lenders. The relationship between the Borrower on the
one hand and the Lenders, the LC Issuers and the Agent on the other hand shall
be solely that of borrower and lender. Neither the Agent, the Arranger nor any
Lender or LC Issuer shall have any fiduciary responsibilities to the Borrower.
Neither the Agent, the Arranger nor any Lender or LC Issuer undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations. The Borrower
agrees that neither the Agent, the Arranger nor any Lender or LC Issuer shall
have liability to the Borrower (whether sounding in tort, contract or otherwise)
for losses suffered by the Borrower in connection with, arising out of, or in
any way related to, the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is sought.
Neither the Agent, the Arranger nor any Lender or LC Issuer shall have any
liability with respect to, and the Borrower hereby waives, releases and agrees
not to sue for, any special, indirect, consequential or punitive damages
suffered by the Borrower in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby.

65



--------------------------------------------------------------------------------



 



     9.11 Confidentiality. The Agent and each Lender agrees to hold any
confidential information which it may receive from the Borrower in connection
with this Agreement in confidence, except for disclosure (i) to its Affiliates
and to the Agent and any other Lender and their respective Affiliates, (ii) to
legal counsel, accountants, and other professional advisors to such Lender or to
a Transferee, (iii) to regulatory officials, (iv) to any Person as requested
pursuant to or as required by law, regulation, or legal process, (v) to any
Person in connection with any legal proceeding to which it is a party, (vi) to
its direct or indirect contractual counterparties in swap agreements or to legal
counsel, accountants and other professional advisors to such counterparties,
(vii) permitted by Section 12.4, and (viii) to rating agencies if requested or
required by such agencies in connection with a rating relating to the Advances
hereunder. Without limiting Section 9.4, the Borrower agrees that the terms of
this Section 9.11 shall set forth the entire agreement between the Borrower and
each Lender (including the Agent) with respect to any confidential information
previously or hereafter received by such Lender in connection with this
Agreement, and this Section 9.11 shall supersede any and all prior
confidentiality agreements entered into by such Lender with respect to such
confidential information. Notwithstanding anything herein to the contrary,
confidential information shall not include, and each party to any of the Loan
Documents and their respective Affiliates (and the respective partners,
directors, officers, employees, advisors, representatives and other agents of
each of the foregoing and their Affiliates) may disclose to any and all Persons,
without limitation of any kind, (i) any information with respect to the U.S.
federal and state income tax treatment of the transactions contemplated hereby
and any facts that may be relevant to understanding such tax treatment, which
facts shall not include for this purpose the names of the parties or any other
Person named herein, or information that would permit identification of the
parties or such other Persons, or any pricing terms or other nonpublic business
or financial information that is unrelated to such tax treatment or facts, and
(ii) all materials of any kind (including opinions or other tax analyses)
relating to such tax treatment or facts that are provided to any of the Persons
referred to above, and it is hereby confirmed that each of the Persons referred
to above has been authorized to make such disclosures since the commencement of
discussions regarding the transactions contemplated hereby.

     9.12 Nonreliance. Each Lender hereby represents that it is not relying on
or looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Credit
Extensions provided for herein.

     9.13 Disclosure. The Borrower and each Lender hereby acknowledge and agree
that Bank One and/or its Affiliates from time to time may hold investments in,
make other loans to or have other relationships with the Borrower and its
Affiliates.

     9.14 USA PATRIOT ACT NOTIFICATION. The following notification is provided
to Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Borrower: When Borrower opens an account, Agent and the Lenders will

66



--------------------------------------------------------------------------------



 



ask for Borrower’s name, tax identification number, business address, and other
information that will allow Agent and the Lenders to identify Borrower. Agent
and the Lenders may also ask to see Borrower’s legal organizational documents or
other identifying documents.

ARTICLE X

THE AGENT

     10.1 Appointment; Nature of Relationship. Bank One, NA is hereby appointed
by each of the Lenders as its contractual representative (herein referred to as
the “Agent”) hereunder and under each other Loan Document, and each of the
Lenders irrevocably authorizes the Agent to act as the contractual
representative of such Lender with the rights and duties expressly set forth
herein and in the other Loan Documents. The Agent agrees to act as such
contractual representative upon the express conditions contained in this
Article X. Notwithstanding the use of the defined term “Agent,” it is expressly
understood and agreed that the Agent shall not have any fiduciary
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and that the Agent is merely acting as the contractual representative
of the Lenders with only those duties as are expressly set forth in this
Agreement and the other Loan Documents. In its capacity as the Lenders’
contractual representative, the Agent (i) does not hereby assume any fiduciary
duties to any of the Lenders, (ii) is a “representative” of the Lenders within
the meaning of the term “secured party” as defined in the Illinois Uniform
Commercial Code and (iii) is acting as an independent contractor, the rights and
duties of which are limited to those expressly set forth in this Agreement and
the other Loan Documents. Each of the Lenders hereby agrees to assert no claim
against the Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender hereby waives.

     10.2 Powers. The Agent shall have and may exercise such powers under the
Loan Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Agent.

     10.3 General Immunity. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable to the Borrower, the Lenders or
any Lender for any action taken or omitted to be taken by it or them hereunder
or under any other Loan Document or in connection herewith or therewith except
to the extent such action or inaction is determined in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.

     10.4 No Responsibility for Loans, Recitals, etc. Neither the Agent nor any
of its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the

67



--------------------------------------------------------------------------------



 



validity, enforceability, effectiveness, sufficiency or genuineness of any Loan
Document or any other instrument or writing furnished in connection therewith;
(f) the value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of the Borrower or any
Subsidiary.

     10.5 Action on Instructions of Lenders. The Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder and under any
other Loan Document in accordance with written instructions signed by the
Required Lenders, and such instructions and any action taken or failure to act
pursuant thereto shall be binding on all of the Lenders. The Lenders hereby
acknowledge that the Agent shall be under no duty to take any discretionary
action permitted to be taken by it pursuant to the provisions of this Agreement
or any other Loan Document unless it shall be requested in writing to do so by
the Required Lenders. The Agent shall be fully justified in failing or refusing
to take any action hereunder and under any other Loan Document unless it shall
first be indemnified to its satisfaction by the Lenders pro rata against any and
all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.

     10.6 Employment of Agents and Counsel. The Agent may execute any of its
duties as Agent hereunder and under any other Loan Document by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care. The Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Agent and the Lenders
and all matters pertaining to the Agent’s duties hereunder and under any other
Loan Document.

     10.7 Reliance on Documents; Counsel. The Agent shall be entitled to rely
upon any Note, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex, electronic mail message, statement, paper or document believed
by it to be genuine and correct and to have been signed or sent by the proper
person or persons, and, in respect to legal matters, upon the opinion of counsel
selected by the Agent, which counsel may be employees of the Agent. For purposes
of determining compliance with the conditions specified in Sections 4.1 and 4.2,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the applicable date specifying its objection thereto.

     10.8 Agent’s Reimbursement and Indemnification. The Lenders agree to
reimburse and indemnify the Agent ratably in proportion to their respective
Commitments (or, if the Commitments have been terminated, in proportion to their
Commitments immediately prior to such termination) (i) for any amounts not
reimbursed by the Borrower for which the Agent is entitled to reimbursement by
the Borrower under the Loan Documents, (ii) for any other expenses incurred by
the Agent on behalf of the Lenders, in connection with the preparation,
execution, delivery, administration and enforcement of the Loan Documents
(including, without limitation, for any expenses incurred by the Agent in
connection with any dispute between the Agent and any Lender or between two or
more of the Lenders) and (iii) for any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or

68



--------------------------------------------------------------------------------



 



asserted against the Agent in any way relating to or arising out of the Loan
Documents or any other document delivered in connection therewith or the
transactions contemplated thereby (including, without limitation, for any such
amounts incurred by or asserted against the Agent in connection with any dispute
between the Agent and any Lender or between two or more of the Lenders), or the
enforcement of any of the terms of the Loan Documents or of any such other
documents, provided that (i) no Lender shall be liable for any of the foregoing
to the extent any of the foregoing is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Agent and (ii) any indemnification required
pursuant to Section 3.5(vii) shall, notwithstanding the provisions of this
Section 10.8, be paid by the relevant Lender in accordance with the provisions
thereof. The obligations of the Lenders under this Section 10.8 shall survive
payment of the Obligations and termination of this Agreement.

     10.9 Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder (other
than the Borrower’s failure to make a payment of principal, interest or fees
required to be made to the Agent hereunder) unless the Agent has received
written notice from a Lender or the Borrower referring to this Agreement
describing such Default or Unmatured Default and stating that such notice is a
“notice of default”. In the event that the Agent receives such a notice, the
Agent shall give prompt notice thereof to the Lenders.

     10.10 Rights as a Lender. In the event the Agent is a Lender, the Agent
shall have the same rights and powers hereunder and under any other Loan
Document with respect to its Commitment and its Loans as any Lender and may
exercise the same as though it were not the Agent, and the term “Lender” or
“Lenders” shall, at any time when the Agent is a Lender, unless the context
otherwise indicates, include the Agent in its individual capacity. The Agent and
its Affiliates may accept deposits from, lend money to, and generally engage in
any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with the Borrower or
any of its Subsidiaries in which the Borrower or such Subsidiary is not
restricted hereby from engaging with any other Person.

     10.11 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, the Arranger or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except for any notice, report, document
or other information expressly required to be furnished to the Lenders by the
Agent or Arranger hereunder, neither the Agent nor the Arranger shall have any
duty or responsibility (either initially or on a continuing basis) to provide
any Lender with any notice, report, document, credit information or other
information concerning the affairs, financial condition or business of the
Borrower or any of its Affiliates that may come into the possession of the Agent
or Arranger (whether or not in their respective capacity as Agent or Arranger)
or any of their Affiliates.

69



--------------------------------------------------------------------------------



 



     10.12 Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower, such resignation to be effective
upon the appointment of a successor Agent or, if no successor Agent has been
appointed, forty-five days after the retiring Agent gives notice of its
intention to resign. The Agent may be removed at any time with or without cause
by written notice received by the Agent from the Required Lenders, such removal
to be effective on the date specified by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint, on
behalf of the Borrower and the Lenders, a successor Agent. If no successor Agent
shall have been so appointed by the Required Lenders within thirty days after
the resigning Agent’s giving notice of its intention to resign, then the
resigning Agent may appoint, on behalf of the Borrower and the Lenders, a
successor Agent. Notwithstanding the previous sentence, the Agent may at any
time without the consent of the Borrower or any Lender, appoint any of its
Affiliates which is a commercial bank as a successor Agent hereunder. If the
Agent has resigned or been removed and no successor Agent has been appointed,
the Lenders may perform all the duties of the Agent hereunder and the Borrower
shall make all payments in respect of the Obligations to the applicable Lender
and for all other purposes shall deal directly with the Lenders. No successor
Agent shall be deemed to be appointed hereunder until such successor Agent has
accepted the appointment. Any such successor Agent shall be a commercial bank
having capital and retained earnings of at least $100,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning or removed Agent. Upon
the effectiveness of the resignation or removal of the Agent, the resigning or
removed Agent shall be discharged from its duties and obligations hereunder and
under the Loan Documents. After the effectiveness of the resignation or removal
of an Agent, the provisions of this Article X shall continue in effect for the
benefit of such Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Agent hereunder and under the other Loan
Documents. In the event that there is a successor to the Agent by merger, or the
Agent assigns its duties and obligations to an Affiliate pursuant to this
Section 10.12, then the term “Prime Rate” as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Agent.

     10.13 Agent and Arranger Fees. The Borrower agrees to pay to the Agent and
the Arranger, for their respective accounts, the fees agreed to by the Borrower,
the Agent and the Arranger pursuant to that certain letter agreement dated
April 21, 2004, or as otherwise agreed from time to time.

     10.14 Delegation to Affiliates. The Borrower and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.

     10.15 Co-Agent, Documentation Agent, Managing Agent, Syndication Agent,
etc. Neither any of the Lenders identified in this Agreement as a co-agent,
documentation agent, managing agent or syndication agent shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such. Without limiting the foregoing,
none of such Lenders shall have or be deemed to have a

70



--------------------------------------------------------------------------------



 



fiduciary relationship with any Lender. Each Lender hereby makes the same
acknowledgments with respect to such Lenders as it makes with respect to the
Agent in Section 10.11.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

     11.1 Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower may
be offset and applied toward the payment of the Obligations owing to such
Lender, whether or not the Obligations, or any part thereof, shall then be due.

     11.2 Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to their respective Pro Rata Shares of the
Outstanding Credit Exposure. In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

     12.1 Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns permitted hereby, except that
(i) the Borrower shall not have the right to assign its rights or obligations
under the Loan Documents without the prior written consent of each Lender,
(ii) any assignment by any Lender must be made in compliance with Section 12.3,
and (iii) any transfer by Participation must be made in compliance with
Section 12.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 12.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with
Section 12.2. The parties to this Agreement acknowledge that clause (ii) of this
Section 12.1 relates only to absolute assignments and this Section 12.1 does not
prohibit assignments creating security interests, including, without limitation,
(x) any pledge or assignment by any Lender of all or any portion of its rights
under this Agreement and any Note to a Federal Reserve Bank or (y) in the case
of a Lender which is a Fund, any pledge or assignment of all or any portion of
its rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee; provided, however, that no such pledge or assignment

71



--------------------------------------------------------------------------------



 



creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 12.3. The Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 12.3; provided, however, that the
Agent may in its discretion (but shall not be required to) follow instructions
from the Person which made any Loan or which holds any Note to direct payments
relating to such Loan or Note to another Person. Any assignee of the rights to
any Loan or any Note agrees by acceptance of such assignment to be bound by all
the terms and provisions of the Loan Documents. Any request, authority or
consent of any Person, who at the time of making such request or giving such
authority or consent is the owner of the rights to any Loan (whether or not a
Note has been issued in evidence thereof), shall be conclusive and binding on
any subsequent holder or assignee of the rights to such Loan.

     12.2 Participations.

     12.2.1 Permitted Participants; Effect. Any Lender may at any time sell to
one or more banks or other entities (“Participants”) participating interests in
any Outstanding Credit Exposure owing to such Lender, any Note held by such
Lender, any Commitment of such Lender or any other interest of such Lender under
the Loan Documents. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrower under this Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrower and the Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under the Loan Documents.

     12.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan or Commitment in which such Participant has an
interest which would require consent of all of the Lenders pursuant to the terms
of Section 8.2 or of any other Loan Document.

     12.2.3 Benefit of Certain Provisions. The Borrower agrees that each
Participant shall be deemed to have the right of setoff provided in Section 11.1
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that each
Lender shall retain the right of setoff provided in Section 11.1 with respect to
the amount of participating interests sold to each Participant. The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 11.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 11.2 as if each Participant were a Lender.
The Borrower further agrees that each Participant shall be entitled to the
benefits of Sections 3.1, 3.2, 3.4, 3.5,

72



--------------------------------------------------------------------------------



 



9.6 and 9.10 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 12.3, provided that (i) a Participant
shall not be entitled to receive any greater payment under Section 3.1, 3.2 or
3.5 than the Lender who sold the participating interest to such Participant
would have received had it retained such interest for its own account, unless
the sale of such interest to such Participant is made with the prior written
consent of the Borrower, and (ii) any Participant not incorporated under the
laws of the United States of America or any State thereof agrees to comply with
the provisions of Section 3.5 to the same extent as if it were a Lender.

     12.3 Assignments.

     12.3.1 Permitted Assignments. Any Lender may at any time assign to one or
more banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be substantially in
the form of Exhibit E or in such other form as may be agreed to by the parties
thereto. Each such assignment with respect to a Purchaser which is not a Lender
or an Affiliate of a Lender or an Approved Fund shall either be in an amount
equal to the entire applicable Commitment and Loans of the assigning Lender or
(unless each of the Borrower and the Agent otherwise consents) be in an
aggregate amount not less than $1,000,000. The amount of the assignment shall be
based on the Commitment or outstanding Loans (if the Commitment has been
terminated) subject to the assignment, determined as of the date of such
assignment or as of the “Trade Date,” if the “Trade Date” is specified in the
assignment.

     12.3.2 Consents. The consent of the Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that the consent of the Borrower shall
not be required if a Default has occurred and is continuing. The consent of the
Agent shall be required prior to an assignment becoming effective unless the
Purchaser is a Lender, an Affiliate of a Lender or an Approved Fund. Any consent
required under this Section 12.3.2 shall not be unreasonably withheld or
delayed.

     12.3.3 Effect; Effective Date. Upon (i) delivery to the Agent of an
assignment, together with any consents required by Sections 12.3.1 and 12.3.2,
and (ii) payment of a $3,500 fee to the Agent for processing such assignment
(unless such fee is waived by the Agent), such assignment shall become effective
on the effective date specified in such assignment. The assignment shall contain
a representation by the Purchaser to the effect that none of the consideration
used to make the purchase of the Commitment and Outstanding Credit Exposure
under the applicable assignment agreement constitutes “plan assets” as defined
under ERISA and that the rights and interests of the Purchaser in and under the
Loan Documents will not be “plan assets” under ERISA. On and after the effective
date of such assignment, such Purchaser shall for all purposes be a Lender party
to this Agreement and any other Loan Document executed by or on behalf of the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party thereto, and the
transferor Lender shall be released with respect to the Commitment and
Outstanding Credit Exposure assigned to such Purchaser without any further
consent or action by the Borrower, the Lenders or the

73



--------------------------------------------------------------------------------



 



Agent. In the case of an assignment covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
Lender hereunder but shall continue to be entitled to the benefits of, and
subject to, those provisions of this Agreement and the other Loan Documents
which survive payment of the Obligations and termination of the applicable
agreement. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 12.3 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 12.2. Upon the consummation of
any assignment to a Purchaser pursuant to this Section 12.3.3, the transferor
Lender, the Agent and the Borrower shall, if the transferor Lender or the
Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Lender and new Notes or, as appropriate, replacement Notes,
are issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment.

     12.3.4 Register. The Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices in Chicago, Illinois a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower at any
reasonable time and from time to time upon reasonable prior notice.

     12.4 Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.

     12.5 Tax Treatment. If any interest in any Loan Document is transferred to
any Transferee which is not incorporated under the laws of the United States or
any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 3.5(iv).

ARTICLE XIII

NOTICES

     13.1 Notices; Effectiveness; Electronic Communication

74



--------------------------------------------------------------------------------



 



          (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows:

(i) if to the Borrower, at its address or telecopier number set forth on the
signature page hereof;

(ii) if to the Agent, at its address or telecopier number set forth on the
signature page hereof;

(iii) if to the Issuing Bank, at its address or telecopier number set forth on
the signature page hereof;

(iv) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

          (b) Electronic Communications. Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and internet or intranet websites)
pursuant to procedures approved by the Agent or as otherwise determined by the
Agent, provided that the foregoing shall not apply to notices to any Lender or
the Issuing Bank pursuant to Article II if such Lender or the Issuing Bank, as
applicable, has notified the Agent that it is incapable of receiving notices
under such Article by electronic communication. The Agent or the Borrower may,
in its respective discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it or as it otherwise determines, provided that such determination or approval
may be limited to particular notices or communications.

     Unless the Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

75



--------------------------------------------------------------------------------



 



          (c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

ARTICLE XIV

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

     14.1 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the Agent
and when the Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the parties hereto, and thereafter
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

     14.2 Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any assignment and assumption agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

     15.1 CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, 735 ILCS SECTION 105/5-1 ET
SEQ, BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE
STATE OF ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

     15.2 CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE
COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE

76



--------------------------------------------------------------------------------



 



VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
AGENT OR ANY LENDER OR LC ISSUER TO BRING PROCEEDINGS AGAINST THE BORROWER IN
THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER
AGAINST THE AGENT OR ANY LENDER OR LC ISSUER OR ANY AFFILIATE OF THE AGENT OR
ANY LENDER OR LC ISSUER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT
ONLY IN A COURT IN CHICAGO, ILLINOIS.

     15.3 WAIVER OF JURY TRIAL. THE BORROWER, THE AGENT AND EACH LENDER AND LC
ISSUER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.

77



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower, the Lenders and the Agent have executed
this Agreement as of the date first above written.

                  THE RYLAND GROUP, INC.
 
                By:   /s/ Cathey S. Lowe        

--------------------------------------------------------------------------------

      Name:   Cathey S. Lowe     Title:   Senior Vice President and Treasurer
 
                    The Ryland Group, Inc.         24025 Park Sorrento,
Suite 400         Calabasas, CA 91302         Attention: Cathey S. Lowe
 
           

      Telephone:   (818) 223-7530

      FAX:   (818) 223-7685
 
                With a copy to:
 
                    The Ryland Group, Inc.         24025 Park Sorrento,
Suite 400         Calabasas, CA 91302         Attention: Timothy J. Geckle
 
           

      Telephone:   (818) 223-7575

      FAX:   (818) 223-7685
 
                BANK ONE, NA,     Individually and as Agent
 
                By:   /s/ Allison Crayne        

--------------------------------------------------------------------------------

      Name:   Allison L. Crayne     Title:   Associate Director         Bank
One, NA         131 South Dearborn Street         Mail Code IL1 0135        
Chicago, Illinois 60670         Attention: Patt Schiewitz
 
           

      Telephone:   (312) 325-3132

      FAX:   (312) 325-3122

78



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO CREDIT AGREEMENT
WITH THE RYLAND GROUP, INC.

            Bank of America, N.A.
      By:   /s/ Kelly Prentiss         Name:   Kelley Prentiss        Title:  
Principal   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO CREDIT AGREEMENT
WITH THE RYLAND GROUP, INC.

            Wachovia Bank, National Association
      By:   /s/ Brian A. Phillips         Name:   Brian A. Phillips       
Title:   Assistant Vice President   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO CREDIT AGREEMENT
WITH THE RYLAND GROUP, INC.

            Guaranty Bank
      By:   /s/ Randall S. Reid         Name:   Randall S. Reid        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO CREDIT AGREEMENT
WITH THE RYLAND GROUP, INC.

            The Royal Bank of Scotland PLC
      By:   /s/ David Apps         Name:   David Apps        Title:   Senior
Vice President   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO CREDIT AGREEMENT
WITH THE RYLAND GROUP, INC.

            Suntrust Bank
      By:   /s/ W. John Wendler         Name:   W. John Wendler        Title:  
Director   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO CREDIT AGREEMENT
WITH THE RYLAND GROUP, INC.

            Washington Mutual Bank, FA
      By:   /s/ Javier Barrera         Name:   Javier Barrera        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO CREDIT AGREEMENT
WITH THE RYLAND GROUP, INC.

            Amsouth Bank
      By:   /s/ Ronny Hudspeth         Name:   Ronny Hudspeth        Title:   SR
VP   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO CREDIT AGREEMENT
WITH THE RYLAND GROUP, INC.

            PNC Bank, National Association
      By:   /s/ Douglas G. Paul         Name:   Douglas G. Paul        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO CREDIT AGREEMENT
WITH THE RYLAND GROUP, INC.

            Comerica Bank
      By:   /s/ Leslie A. Vogel         Name:   Leslie A. Vogel        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO CREDIT AGREEMENT
WITH THE RYLAND GROUP, INC.

            UBS Loan Finance LLC
      By:   /s/ Salloz Sikka         Name:   Salloz Sikka        Title:  
Associate Director
Banking Products Services, US     

                  By:   /s/ Wilfred V. Saint         Name:   Wilfred V. Saint   
    Title:   Director
Banking Products Services, US   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO CREDIT AGREEMENT
WITH THE RYLAND GROUP, INC.

            Manufacturers and Traders Trust
Company
      By:   /s/ Jennifer G. Erickson         Name:   Jennifer G. Erickson       
Title:   Vice President     

 